EXHIBIT 10.1
EXECUTION COPY
CREDIT AND SECURITY AGREEMENT
among
HAWK CORPORATION
FRICTION PRODUCTS CO.
LOGAN METAL STAMPINGS, INC.
S.K. WELLMAN CORP.
S.K. WELLMAN HOLDINGS, INC.
WELLMAN PRODUCTS GROUP, INC.
and
WELLMAN PRODUCTS, LLC
as Borrowers
and
KEYBANK NATIONAL ASSOCIATION
as Lender
 
dated as of
June 12, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
         
ARTICLE I. DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. Accounting Terms
    24  
Section 1.3. Terms Generally
    24  
Section 1.4. Confirmation of Recitals
    24    
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    24  
Section 2.1. Amount and Nature of Credit
    24  
Section 2.2. Revolving Credit
    25  
Section 2.3. Interest
    26  
Section 2.4. Evidence of Indebtedness
    27  
Section 2.5. Notice of Credit Event; Funding of Loans
    27  
Section 2.6. Payment on Loans and Other Obligations
    27  
Section 2.7. Prepayment
    28  
Section 2.8. Commitment and Other Fees; Reduction of Commitment
    28  
Section 2.9. Computation of Interest and Fees
    30  
Section 2.10. Mandatory Payments
    30  
Section 2.11. Liability of Borrowers
    31  
Section 2.12. Establishment of Reserves
    32  
Section 2.13. Record of Advances; Application of Collections
    32    
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
    34  
Section 3.1. Requirements of Law
    34  
Section 3.2. Taxes
    35  
Section 3.3. Funding Losses
    35  
Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
    36  
Section 3.5. Funding
    36    
ARTICLE IV. CONDITIONS PRECEDENT
    36  
Section 4.1. Conditions to Each Credit Event
    36  
Section 4.2. Conditions to the First Credit Event
    37  
Section 4.3. Post-Closing Conditions
    39    
ARTICLE V. COVENANTS
    40  
Section 5.1. Insurance
    40  
Section 5.2. Money Obligations
    40  
Section 5.3. Financial Statements, Collateral Reporting and Information
    41  
Section 5.4. Financial Records
    43  
Section 5.5. Franchises; Change in Business
    43  
Section 5.6. ERISA Pension and Benefit Plan Compliance
    43  
Section 5.7. Financial Covenants
    44  
Section 5.8. Borrowing
    44  
Section 5.9. Liens
    45  
Section 5.10. Regulations T, U and X
    47  
Section 5.11. Investments, Loans and Guaranties
    47  

 

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
Section 5.12. Merger and Sale of Assets
    48  
Section 5.13. Acquisitions
    49  
Section 5.14. Notice
    50  
Section 5.15. Restricted Payments
    50  
Section 5.16. Environmental Compliance
    51  
Section 5.17. Affiliate Transactions
    51  
Section 5.18. Use of Proceeds
    51  
Section 5.19. Corporate Names and Locations of Collateral
    51  
Section 5.20. Lease Rentals
    52  
Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
    52  
Section 5.22. Collateral
    52  
Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral
    54  
Section 5.24. Restrictive Agreements
    54  
Section 5.25. Other Covenants and Provisions
    55  
Section 5.26. Guaranty Under Material Indebtedness Agreement
    55  
Section 5.27. Fiscal Year of Borrowers
    55  
Section 5.28. Banking Relationship
    55  
Section 5.29. Deposit Balances
    55  
Section 5.30. Change in Control in Material Indebtedness Agreement
    55  
Section 5.31. Further Assurances
    55    
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    56  
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
    56  
Section 6.2. Corporate Authority
    56  
Section 6.3. Compliance with Laws and Contracts
    56  
Section 6.4. Litigation and Administrative Proceedings
    57  
Section 6.5. Title to Assets
    57  
Section 6.6. Liens and Security Interests
    57  
Section 6.7. Tax Returns
    58  
Section 6.8. Environmental Laws
    58  
Section 6.9. Locations
    58  
Section 6.10. Continued Business
    58  
Section 6.11. Employee Benefits Plans
    59  
Section 6.12. Consents or Approvals
    59  
Section 6.13. Solvency
    59  
Section 6.14. Financial Statements
    60  
Section 6.15. Regulations
    60  
Section 6.16. Material Agreements
    60  
Section 6.17. Intellectual Property
    60  
Section 6.18. Insurance
    60  
Section 6.19. Deposit Accounts
    61  
Section 6.20. Accurate and Complete Statements
    61  
Section 6.21. Investment Company; Other Restrictions
    61  
Section 6.22. Senior Note Documents
    61  
Section 6.23. Defaults
    61  

 

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE VII. SECURITY
    61  
Section 7.1. Security Interest in Collateral
    61  
Section 7.2. Cash Management System
    62  
Section 7.3. Collections and Receipt of Proceeds by Lender
    63  
Section 7.4. Use of Inventory
    65    
ARTICLE VIII. EVENTS OF DEFAULT
    65  
Section 8.1. Payments
    65  
Section 8.2. Special Covenants
    65  
Section 8.3. Other Covenants
    65  
Section 8.4. Representations and Warranties
    65  
Section 8.5. Cross Default
    65  
Section 8.6. ERISA Default
    66  
Section 8.7. Change in Control.
    66  
Section 8.8. Judgments
    66  
Section 8.9. Material Adverse Change
    66  
Section 8.10. Security
    66  
Section 8.11. Validity of Loan Documents
    66  
Section 8.12. Solvency
    67    
ARTICLE IX. REMEDIES UPON DEFAULT
    67  
Section 9.1. Optional Defaults
    67  
Section 9.2. Automatic Defaults
    68  
Section 9.3. Letters of Credit
    68  
Section 9.4. Offsets
    68  
Section 9.5. Collateral
    69  
Section 9.6. Other Remedies
    69    
ARTICLE X. MISCELLANEOUS
    69  
Section 10.1. No Waiver; Cumulative Remedies; Relationship of Parties
    69  
Section 10.2. Amendments, Waivers and Consents
    69  
Section 10.3. Notices
    70  
Section 10.4. Costs, Expenses and Taxes
    70  
Section 10.5. Indemnification
    71  
Section 10.6. Execution in Counterparts
    71  
Section 10.7. Binding Effect; Borrowers’ Assignment
    71  
Section 10.8. Patriot Act Notice
    71  
Section 10.9. Severability of Provisions; Captions; Attachments
    71  
Section 10.10. Entire Agreement
    71  
Section 10.11 Legal Representation of Parties
    71  
Section 10.12. Confidentiality
    72  
Section 10.13. Governing Law; Submission to Jurisdiction
    72  
Section 10.14. Jury Trial Waiver
    Signature Page 1  

 

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Exhibit A Form of Revolving Credit Note
       
Exhibit B Form of Borrowing Base Certificate
       
Exhibit C Form of Notice of Loan
       
Exhibit D Form of Compliance Certificate
         
Schedule 1 Guarantors of Payment
       
Schedule 2 Pledged Securities
       
Schedule 3 Life Insurance Policies
       
Schedule 5.8 Indebtedness
       
Schedule 5.9 Liens
       
Schedule 5.11 Permitted Loans and Investments
       
Schedule 5.17 Affiliate Transactions
       
Schedule 6.1 Corporate Existence; Subsidiaries; Foreign Qualification
       
Schedule 6.4 Litigation and Administrative Proceedings
       
Schedule 6.5 Real Estate Owned by the Companies
       
Schedule 6.9 Locations
       
Schedule 6.11 Employee Benefits Plans
       
Schedule 6.16 Material Agreements
       
Schedule 6.17 Intellectual Property
       
Schedule 6.18 Insurance
       
Schedule 6.19 Deposit Accounts
       

 

iv



--------------------------------------------------------------------------------



 



This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 12th day of June, 2009 among:
(a) HAWK CORPORATION, a Delaware corporation (“Hawk”);
(b) FRICTION PRODUCTS CO., an Ohio corporation (“Friction Products”);
(c) LOGAN METAL STAMPINGS, INC., an Ohio corporation (“Logan Metal”);
(d) S.K. WELLMAN CORP., a Delaware corporation (“S.K. Corp.”);
(e) S.K. WELLMAN HOLDINGS, INC., a Delaware corporation (“S.K. Holdings”);
(f) WELLMAN PRODUCTS GROUP, INC., an Ohio corporation (“Wellman Group”);
(g) WELLMAN PRODUCTS, LLC, an Ohio limited liability company (“Wellman LLC” and,
together with Hawk, Friction Products, Logan Metal, S.K. Corp., S.K. Holdings
and Wellman Group, collectively, “Borrowers” and, individually, each a
“Borrower”); and
(h) KEYBANK NATIONAL ASSOCIATION, a national banking association (“Lender”).
WITNESSETH:
WHEREAS, Borrowers and Lender desire to contract for the establishment of
credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrowers upon the terms and subject to the conditions hereinafter
set forth;
NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“Account” means an account, as defined in the U.C.C.
“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.

 

 



--------------------------------------------------------------------------------



 



“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.
“Administrative Borrower” means Hawk.
“Advance Record” means that term as defined in Section 2.13(a) hereof.
“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.
“Agreement” means that term as defined in the first paragraph hereof.
“Appraised Inventory NOLV Percentage” means the percentage determined in the
most recent Inventory Appraisal (if any) by dividing the net orderly liquidation
value of the Eligible Inventory of Borrowers by the cost of such Eligible
Inventory.
“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Lender) to handle certain
administrative matters in connection with this Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means a rate per annum equal to the highest of (a) the Prime Rate,
and (b) one-half of one percent (.50%) in excess of the Federal Funds Effective
Rate. Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.
“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.
“Borrower” means that term as defined in the first paragraph hereof.
“Borrowers” means that term as defined in the first paragraph hereof.
“Borrowing Base” means an amount equal to the sum of the following:

 

2



--------------------------------------------------------------------------------



 



(a) up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable of each Borrower; plus
(b) the lesser of:
(i) the lesser of:
(A) the sum of (and provided that Eligible In-Transit Inventory shall not exceed
Five Hundred Thousand Dollars ($500,000)):
(1) up to sixty percent (60%) of the aggregate of the cost or market value
(whichever is lower), as determined on a first-in first-out basis in accordance
with GAAP, of Eligible Inventory of each Borrower consisting of raw materials
and finished goods; plus
(2) the lesser of (y) up to twenty-five percent (25%) of the aggregate of the
cost or market value (whichever is lower), as determined on a first-in first-out
basis in accordance with GAAP, of Eligible Inventory of each Borrower consisting
of work in process goods, or (z) Three Million Dollars ($3,000,000); or
(B) an amount equal to (1) the cost or market value (whichever is lower), as
determined on a first-in first-out basis in accordance with GAAP, of Eligible
Inventory, multiplied by (2) up to eighty-five percent (85%) of the Appraised
Inventory NOLV Percentage; or
(ii) Fifteen Million Dollars ($15,000,000); minus
(c) Reserves, if any;
provided that, anything herein to the contrary notwithstanding, Lender shall at
all times have the right to modify or reduce such percentages from time to time,
in its sole discretion.
“Borrowing Base Certificate” means a Borrowing Base Certificate, in the form of
the attached Exhibit B.
“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, a day of the year on which dealings in deposits are carried on
in the London interbank Eurodollar market.
“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company (to any Person that is not a Company), for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.

 

3



--------------------------------------------------------------------------------



 



“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Borrowers with Lender, without
liability by Lender to pay interest thereon, from which account Lender shall
have the exclusive right to withdraw funds until all of the Obligations are paid
in full.
“Cash Dominion Event” means the first date after the Closing Date that the
Revolving Credit Availability is less than the Minimum Threshold Amount for a
period of two (2) consecutive Business Days.
“Cash Security” means all cash, instruments, Deposit Accounts and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which one or more Borrowers presently has or may hereafter
have any claim, wherever located, including but not limited to any of the
foregoing that are presently or may hereafter be existing or maintained with,
issued by, drawn upon, or in the possession of Lender.
“Change in Control” means:
(a) the acquisition, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect) of shares representing more
than twenty-five percent (25%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of Hawk other than
(i) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Hawk or any entity directly or indirectly controlled by Hawk, or
(ii) any such acquisition by the Current Holder Group;
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of any Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of such
Borrower nor (ii) appointed by directors so nominated;
(c) if Hawk shall cease to own, directly or indirectly, one hundred percent
(100%) of the aggregate ordinary Voting Power represented by the issued and
outstanding equity interests of each other Borrower; or
(d) any “change of control” or “mandatory repurchase” event based on change of
control or similar provision in any document entered into by a Borrower in
connection with the Senior Note Documents becomes operative, effective or
triggered.

 

4



--------------------------------------------------------------------------------



 



“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
“Collateral” means all of each Borrower’s existing and future (a) personal
property (excluding all Equipment and Fixtures now or hereafter owned or leased
by a Borrower); (b) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, commercial tort claims, General Intangibles and Inventory;
(c) funds now or hereafter on deposit in the Cash Collateral Account, if any;
(d) Cash Security; and (e) Proceeds of any of the foregoing; provided, however,
that Collateral shall not include Proceeds of the Life Insurance Policies with
respect to Norman C. Harbert and Ronald E. Weinberg to the extent such proceeds
are payable to Norman C. Harbert, Ronald E. Weinberg or their respective estates
or beneficiaries.
“Collection” means any payment made from an Account Debtor to one or more
Borrowers including, but not limited to, cash, checks, drafts and any other form
of payment.
“Commitment” means the obligation hereunder of Lender, during the Commitment
Period, to make Loans and to issue Letters of Credit, pursuant to the Revolving
Credit Commitment.
“Commitment Period” means the period from the Closing Date to June 11, 2012, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.
“Companies” means all Borrowers and all Subsidiaries of all Borrowers.
“Company” means a Borrower or a Subsidiary of a Borrower.
“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.
“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to Lender, whether
furnished before or after the Closing Date and regardless of the manner in which
it is furnished, but does not include any such information that (a) is or
becomes generally available to the public other than as a result of a disclosure
by Lender not permitted by this Agreement, (b) was available to Lender on a
nonconfidential basis prior to its disclosure to Lender, or (c) becomes
available to Lender on a nonconfidential basis from a Person other than a
Company that is not, to the best knowledge of Lender, acting in violation of a
confidentiality agreement with a Company or is not otherwise prohibited from
disclosing the information to Lender.

 

5



--------------------------------------------------------------------------------



 



“Consolidated” means the resultant consolidation of the financial statements of
Hawk and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.14 hereof.
“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of Hawk, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Hawk for such period, as determined on a Consolidated basis and in accordance
with GAAP.
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Charges, (iv) amortization or write-off of deferred financing
costs, (v) non-cash losses in respect of unrealized foreign exchange
obligations, (vi) extraordinary and other non-recurring non-cash losses and
charges, and (vii) non-cash losses in respect of the write-off of Equipment;
minus (b) to the extent included in Consolidated Net Earnings for such period,
without duplication, the aggregate amounts of (A) non-recurring gains not
incurred in the ordinary course of business, (B) non-cash gains in respect of
unrealized foreign exchange obligations, and (C) extraordinary and other
non-recurring non-cash gains.
“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, the aggregate, without
duplication, of (a) Consolidated Interest Expense (including, without
limitation, the “imputed interest” portion of Capitalized Lease Obligations,
synthetic leases and asset securitizations, if any), and (b) principal payments
on Consolidated Funded Indebtedness, including but not limited to bond
repurchases and payments on Capitalized Lease Obligations, and excluding
(i) optional prepayments of the Revolving Loans, and (ii) bond repurchases that
were made at a time when, immediately prior to and after giving effect thereto,
the Revolving Credit Availability was greater than the Minimum Threshold Amount.
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of Hawk, as determined on a Consolidated basis and in
accordance with GAAP.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Hawk (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of Hawk, as determined on a Consolidated basis
and in accordance with GAAP.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, the interest expense of Hawk for
such period, less the interest income of Hawk received in cash or accrued during
such period.
“Consolidated Net Earnings” means, for any period, the net income (loss) of Hawk
for such period, as determined on a Consolidated basis and in accordance with
GAAP.
“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not financed by the Companies with proceeds of
Indebtedness (other than Revolving Loans), as determined on a Consolidated basis
and in accordance with GAAP.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
“Control Agreement” means each Control Agreement among a Credit Party, Lender
and a depository institution, dated on or after the Closing Date, as the same
may from time to time be amended, restated or otherwise modified.
“Controlled Disbursement Account” means a commercial Deposit Account designated
“controlled disbursement account” and maintained by a Company with Lender,
without liability by Lender to pay interest thereon.
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
“Credit Event” means the making of a Loan, the conversion of a Base Rate Loan to
a Eurodollar Loan, the continuation of a Eurodollar Loan after the end of the
applicable Interest Period, or the issuance (or amendment or renewal) by Lender
of a Letter of Credit.
“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment. As of the Closing Date, there are no Guarantors of
Payment.
“Current Holder Group” means Norman C. Harbert, Ronald E. Weinberg, Byron S.
Krantz and any member of their immediate families, and any trust established for
the benefit of any of the foregoing and their lineal descendants.
“Customs Broker” means a Person designated to perform inbound customs clearance
for a Borrower.
“Customs Broker Agency Agreement” means a customs broker agency agreement, in
form and substance reasonably satisfactory to Lender, entered into among Lender,
a Borrower and a Customs Broker.

 

7



--------------------------------------------------------------------------------



 



“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by Lender in writing.
“Default Rate” means (a) with respect to any Loan or other Obligation, a rate
per annum equal to two percent (2%) in excess of the rate otherwise applicable
thereto, and (b) with respect to any other amount, if no rate is specified or
available, a rate per annum equal to two percent (2%) in excess of the Derived
Base Rate from time to time in effect.
“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union or similar organization.
“Derived Base Rate” means a rate per annum equal to one hundred seventy-five
(175.00) basis points in excess of the Base Rate from time to time in effect.
“Derived Eurodollar Rate” means a rate per annum equal to three hundred fifty
(350.00) basis points in excess of the Eurodollar Rate from time to time in
effect.
“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12(c)
hereof or in the ordinary course of business.
“Dollar” or the $ sign means lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than Fifty Thousand Dollars ($50,000), and (c) has no
direct or indirect Subsidiaries with aggregate assets for all such Subsidiaries
of more than Fifty Thousand Dollars ($50,000).
“Early Termination Event” means that term as defined in Section 2.8(d) hereof.
“Eligible Account Receivable” means an Account that is an account receivable
(i.e., each specific invoice) of a Borrower that, at all times until it is
collected in full, continuously meets the following requirements:
(a) is not subject to any claim for credit, allowance or adjustment by the
Account Debtor or any defense, dispute, set-off, chargeback or counterclaim;
(b) arose in the ordinary course of business of such Borrower from the
performance (fully completed) of services or bona fide sale of goods that have
been shipped to the Account Debtor, and (i) not more than ninety (90) days have
elapsed since the invoice date, or (ii) not more than sixty (60) days have
elapsed since the date payment was due (provided that Lender may from time to
time, in it reasonable discretion, elect to treat certain Accounts that are the
subject of normal seasonal dating terms programs as Eligible Accounts
Receivable);

 

8



--------------------------------------------------------------------------------



 



(c) is not owing from an Account Debtor with respect to which such Borrower has
received any notice of insolvency, bankruptcy or financial impairment, or that
has suspended normal business operations, dissolved, liquidated or terminated
its existence;
(d) is not subject to an assignment, pledge, claim, mortgage, lien or security
interest of any type except that granted to or in favor of Lender;
(e) does not relate to any goods repossessed, lost, damaged, rejected or
returned, or acceptance of which has been revoked or refused;
(f) is not evidenced by a promissory note or any other instrument or by chattel
paper;
(g) has not been determined by Lender to be unsatisfactory in any respect in the
exercise of its reasonable credit judgment;
(h) is not a Government Account Receivable, other than Government Accounts
Receivable in an aggregate amount not to exceed One Million Dollars
($1,000,000);
(i) is not owing from another Borrower, an Affiliate, a shareholder or an
employee of such Borrower;
(j) is not a Foreign Account Receivable, other than a Foreign Account Receivable
payable by an Account Debtor organized in Canada and (i) in which Lender has a
first perfected security interest satisfactory to Lender, (ii) such Foreign
Account Receivable is backed by a letter of credit on terms reasonably
satisfactory to Lender, or (iii) such Foreign Account Receivable is insured by
the Export Import Bank of the United States and sold to Lender pursuant to a
factoring arrangement, the terms of which are in form and substance satisfactory
to Lender (provided that no more than ninety-five percent (95%) of such Foreign
Accounts Receivable shall qualify as Eligible Accounts);
(k) is not owing from an Account Debtor that has failed to pay more than
twenty-five percent (25%) of its currently outstanding accounts receivable
within both (i) ninety (90) days of the invoice date, and (ii) sixty (60) days
of the date payment was due;
(l) with respect to an Account Debtor that, together with its affiliates, owes
one or more Borrowers more than twenty-five percent (25%) of all accounts
receivable of Borrowers, is not the portion of the Accounts that represents the
excess of twenty-five percent (25%) of such accounts receivable;

 

9



--------------------------------------------------------------------------------



 



(m) is an Account in which Lender has a valid and enforceable first security
interest;
(n) has arisen in connection with sales of goods that were not shipped or
delivered to an Account Debtor on consignment, a sale or return basis, a
guaranteed sale basis, a bill and hold basis, or on the basis of any similar
understanding;
(o) is not subject to any provision prohibiting assignment or requiring notice
of or consent to such assignment;
(p) is not owing from an Account Debtor located in a state that requires that
such Borrower, in order to sue any Person in such state’s courts, to either
(i) qualify to do business in such state or (ii) file a report with the taxation
division of such state for the then current year, unless, in each case, such
Borrower has fulfilled such requirements to the extent applicable for the then
current year;
(q) is not an Account with respect to which any of the representations,
warranties, covenants and agreements contained in this Agreement or any of the
Loan Documents are not or have ceased to be complete and correct in all material
respects, or have been breached;
(r) is not an Account that represents a progress billing or an account that has
had the time for payment extended by such Borrower without the consent of Lender
(for the purposes hereof, “progress billing” means any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon such
Borrower’s completion of any further performance under the contract or
agreement);
(s) is not owing by any state or any department, agency, or instrumentality
thereof unless such Borrower has complied with any applicable statutory or
regulatory requirements thereof in respect of Lender’s security interest therein
as granted hereunder;
(t) is not owing from an Account Debtor that is also a supplier to or creditor
of any Borrower to the extent of the amount owing to such supplier or creditor;
and
(u) does not represent a manufacturer’s or supplier’s credits, discounts,
incentive plans or similar arrangements entitling any Borrower to discounts on
future purchases therefrom.
“Eligible In-Transit Inventory” means any Inventory that is in-transit to a
Borrower:
(a) for which title has passed to such Borrower;
(b) that is insured for the full value of such Inventory;

 

10



--------------------------------------------------------------------------------



 



(c) for which Lender, has a first priority perfected security interest (other
than with respect to any Lien of a Custom Broker permitted pursuant to
Section 5.9 hereof);
(d) that is covered by a “through” bill of lading;
(e) for which:
(i) with respect to Inventory covered by a negotiable bill of lading, a bill of
lading for such inventory (A) is issued to the order of such Borrower, and (B)
(1) is in Lender’s possession (or in the possession of a Customs Broker acting
as agent for Lender, pursuant to the terms of a Customs Broker Agency
Agreement), or (2) has been duly negotiated to Lender; and
(ii) with respect to Inventory covered by a non-negotiable bill of lading, (A) a
bill of lading for such Inventory has not been issued in the name of any Person
other than such Borrower or Lender, and (B) no bailee of such Inventory has
received notification of any Lien of any other Person with respect to such
Inventory (except for any Lien in favor of Lender); and
(f) meets all of the requirements for Eligible Inventory other than subparts
(a), (b) (c) and (i) of the Eligible Inventory definition.
“Eligible Inventory” means all Inventory of a Borrower in which Lender has a
valid and enforceable first security interest, except Inventory that:
(a) is located outside of the United States;
(b) is in the possession of a bailee, consignee or other third party in
possession of Inventory of a Borrower, unless (i) reserves, satisfactory to
Lender, have been established with respect thereto; or (ii) (A) with respect to
a consignee, processor or bailee, an acknowledged consignment letter,
processor’s waiver or bailee’s waiver, as the case may be, has been received by
Lender, (B) such third party is listed on Schedule 6.9 hereto, as amended from
time to time, or Lender has received prior written notice of such third party
location, (C) if required by Lender, proper notice has been given to all secured
parties of such third party that have filed U.C.C. Financing Statements claiming
a security interest in such third party’s inventory, and (D) with respect to a
consignee or processor, the Companies have filed appropriate U.C.C. Financing
Statements to protect such Credit Party’s interest therein, in form and
substance satisfactory to Lender;
(c) is located on facilities leased by such Borrower, unless an acknowledged
Landlord’s Waiver has been received by Lender, or reserves, satisfactory to
Lender, have been established with respect thereto;
(d) consists of (i) damaged, defective, unmerchantable, spoiled or unsalable
items, or (ii) slow-moving Inventory (provided that, with respect to slow-moving
Inventory, Lender and Borrowers shall rely on the reserve amount established by
Borrowers based on Borrowers’ reserve policies as applied on a consistent basis,
and verified by Lender’s field examinations;

 

11



--------------------------------------------------------------------------------



 



(e) consists of (i) goods not held for sale, such as labels, maintenance items,
supplies and packaging, or held for return to vendors, or (ii) Inventory used in
connection with research and development;
(f) is held for return to vendors;
(g) is subject to a Lien in favor of any Person other than Lender;
(h) is in-transit Inventory (other than Eligible In-Transit Inventory); or
(i) is determined by Lender to be unsatisfactory in any respect, in the exercise
of its reasonable credit judgment.
“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.
“Equipment” means all equipment, as defined in the U.C.C.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

 

12



--------------------------------------------------------------------------------



 



“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.
“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the greater of (a) the quotient obtained
(rounded upwards, if necessary, to the nearest 1/16th of 1%) by dividing (i) the
rate of interest, determined by Lender in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters or
Bloomberg (or, if for any reason such rate is unavailable from Reuters or
Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Reuters or Bloomberg) as
the rate in the London interbank market for Dollar deposits in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Eurodollar Rate shall be the average (rounded upward to the nearest
1/16th of 1%) of the per annum rates at which deposits in immediately available
funds in Dollars for the relevant Interest Period and in the amount of the
Eurodollar Loan to be disbursed or to remain outstanding during such Interest
Period, as the case may be, are offered to Lender (or an affiliate of Lender, in
Lender’s discretion) by prime banks in any Eurodollar market reasonably selected
by Lender, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (ii) 1.00 minus the Reserve
Percentage, and (b) one and one-half percent (1.50%).
“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

13



--------------------------------------------------------------------------------



 



“Excluded Taxes” means, in the case of Lender, taxes imposed on or measured by
its overall net income or branch profits, and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which Lender is organized or in which its principal
office is located.
“FCC Testing Event” means any date that (a) the aggregate principal amount of
Revolving Loans outstanding is greater than Zero Dollars ($0), and (b) the
Revolving Credit Availability is less than the Minimum Threshold Amount.
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date; provided that, (a) if the day for which such rate is to be determined is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
a rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any Business Day, the Federal Funds Effective Rate for such
Business Day shall be the average of quotations for such day on such
transactions received by Lender from three federal funds brokers of recognized
standing selected by Lender.
“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, vice-president — finance or
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of Administrative Borrower.
“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Hawk, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA, minus
(ii) Consolidated Unfunded Capital Expenditures, minus (iii) Consolidated Income
Tax Expense paid in cash, minus (iv) Capital Distributions (other than Capital
Distributions that were made at a time when, immediately prior to and after
giving effect thereto, the Revolving Credit Availability was greater than the
Minimum Threshold Amount); to (b) Consolidated Fixed Charges.
“Fixtures” means all fixtures, as defined in the U.C.C.
“Foreign Account Receivable” means an Account that arises out of contracts with
or orders from an Account Debtor that is not a resident of the United States.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.
“Foreign Trade Balance” means, as of any date, the amount of trade accounts
payable by a Foreign Subsidiary to a Credit Party in existence on such date.

 

14



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States as
then in effect (applied on a consistent basis), which shall include the official
interpretations thereof by the Financial Accounting Standards Board (applied on
a consistent basis).
“General Intangibles” means all (a) general intangibles, as defined in the
U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.
“Government Account Receivable” means an Account that arises out of contracts
with or orders from the United States or any of its departments, agencies or
instrumentalities.
“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.
“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 1 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Lender subsequent to the Closing Date.
“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.
“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

15



--------------------------------------------------------------------------------



 



“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any Hedge Agreement, (f) all
synthetic leases, (g) all Capitalized Lease Obligations, (h) all obligations of
such Company with respect to asset securitization financing programs to the
extent that there is recourse against such Company or such Company is liable
(contingent or otherwise) under any such program, (i) all obligations to advance
funds to, or to purchase assets, property or services from, any other Person in
order to maintain the financial condition of such Person, (j) all indebtedness
of the types referred to in subparts (a) through (i) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Company is a general partner or joint
venturer, unless such indebtedness is expressly made non-recourse to such
Company, (k) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (l) any
guaranty of any obligation described in subparts (a) through (k) hereof.
“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement, executed and delivered by a Borrower or a Guarantor of
Payment in favor of Lender, dated as of the Closing Date, wherein such Borrower
or Guarantor of Payment, as the case may be, has granted to Lender a security
interest in all intellectual property owned by such Borrower or Guarantor of
Payment, as the same may from time to time be amended, restated or otherwise
modified.
“Interest Adjustment Date” means the last day of each Interest Period.
“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower pursuant to the provisions hereof. The
duration of each Interest Period for a Eurodollar Loan shall be one month, two
months, three months or six months, in each case as Administrative Borrower may
select upon notice, as set forth in Section 2.5 hereof; provided that if
Administrative Borrower shall fail to so select the duration of any Interest
Period for a Eurodollar Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, Borrowers shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.
“Inventory” means all inventory, as defined in the U.C.C.
“Inventory Appraisal” means an appraisal of the Inventory of Borrowers,
completed on behalf of, acceptable to, and prepared by an appraiser engaged by,
Lender.
“Inventory Appraisal Date” means the date that Lender shall have accepted an
Inventory Appraisal.

 

16



--------------------------------------------------------------------------------



 



“Investment Property” means all investment property, as defined in the U.C.C.,
unless the Uniform Commercial Code as in effect in another jurisdiction would
govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.
“Key Deposit Account” means a non-interest bearing commercial Deposit Account of
Hawk with Lender designated as the Key Deposit Account as agreed to by Hawk and
Lender.
“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to Lender, delivered by a Company in connection
with this Agreement, as such waiver may from time to time be amended, restated
or otherwise modified.
“Lender” means that term as defined in the first paragraph hereof.
“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by Lender for the account of a Borrower or
a Guarantor of Payment, including amendments thereto, if any, and shall have an
expiration date no later than the earlier of (a) three hundred sixty-four
(364) days after its date of issuance (provided that such Letter of Credit may
provide for the renewal thereof for additional one year periods), or (b) ten
(10) days prior to the last day of the Commitment Period.
“Letter of Credit Commitment” means Two Million Dollars ($2,000,000).
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrowers or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.
“Life Insurance Policy” means the life insurance policies owned by a Company, as
more specifically set forth on Schedule 3 hereto.
“Loan” means a Revolving Loan granted to Borrowers in accordance with
Section 2.2(a) hereof.
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, and each
Security Document, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced, and any other document delivered
pursuant thereto.
“Lockbox” means the post office box rented by and in the name of one or more
Borrowers in accordance with Section 7.2(a) hereof.

 

17



--------------------------------------------------------------------------------



 



“Master Agreement” means that Master Agreement entered into between Borrowers
and Lender in connection with the cash management services undertaken by Lender
on behalf of Borrowers.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations or condition (financial
or otherwise) of Administrative Borrower, (b) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Companies taken as a whole, (c) the rights and remedies of Lender under any Loan
Document, (d) the ability of any Credit Party to perform its obligations under
any Loan Document to which it is a party, or (e) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.
“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Five Hundred
Thousand Dollars ($500,000).
“Maximum Rate” means that term as defined in Section 2.3(c) hereof.
“Minimum Threshold Amount” means an amount equal to (a) from the Closing Date
through the Inventory Appraisal Date, Fifteen Million Dollars ($15,000,000), and
(b) after the Inventory Appraisal Date, Ten Million Dollars ($10,000,000).
“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.
“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.
“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary.
“Note” means the Revolving Credit Note, or any other promissory note delivered
pursuant to this Agreement.
“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

 

18



--------------------------------------------------------------------------------



 



“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Lender (or an
affiliate of Lender) pursuant to this Agreement and the other Loan Documents,
and includes the principal of and interest on all Loans and all obligations
pursuant to Letters of Credit; (b) each renewal, extension, consolidation or
refinancing of any of the foregoing, in whole or in part; (c) the commitment and
other fees, and any prepayment fees payable pursuant to this Agreement or any
other Loan Document; (d) all obligations and liabilities of any Borrower now
existing or hereafter incurred under, arising out of, or in connection with any
Hedge Agreement with Lender (or an affiliate of Lender); (e) every other
liability, now or hereafter owing to Lender or any affiliate of Lender by any
Company, and includes, without limitation, every liability, whether owing by
only one Borrower or by a Borrower with one or more others in a several, joint
or joint and several capacity, whether owing absolutely or contingently, whether
created by note, overdraft, guaranty of payment or other contract or by
quasi-contract, tort, statute or other operation of law, whether incurred
directly to Lender (or such affiliate) or acquired by Lender (or such affiliate)
by purchase, pledge or otherwise and whether participated to or from Lender (or
such affiliate) in whole or in part; and (f) all Related Expenses.
“Operating Account” means a commercial Deposit Account designated “operating
account” or “main concentration account” and maintained by a Borrower with
Lender, without liability of Lender to pay interest thereon, from which account
such Borrower shall have the right to withdraw funds until Lender terminates
such right after the occurrence of a Default or an Event of Default.
“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, Articles
(Certificate) of Organization, or equivalent formation documents, and
Regulations (Bylaws), or equivalent governing documents, and any amendments to
any of the foregoing.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).
“Permitted Foreign Subsidiary Loans and Investments” means:
(a) the investments by Hawk or a Domestic Subsidiary in a Foreign Subsidiary,
existing as of the Closing Date and set forth on Schedule 5.11 hereto;

 

19



--------------------------------------------------------------------------------



 



(b) the loans by Hawk or a Domestic Subsidiary to a Foreign Subsidiary, in such
amounts existing as of the Closing Date and set forth on Schedule 5.11 hereto
(and any extension, renewal or refinancing thereof, but only to the extent that
the principal amount thereof does not increase after the Closing Date);
(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of a Company;
(d) for the period from the Closing Date until the first date there is any
Revolving Loan outstanding, any Non-Credit Party Exposure incurred for the
purpose of making an Acquisition permitted pursuant to Section 5.13 hereof (and
any extension, renewal or refinancing thereof, but only to the extent that the
principal amount thereof does not increase after the date any such Non-Credit
Party Exposure is initially incurred); or
(e) on and after the first date there is any Revolving Loan outstanding, any
Non-Credit Party Exposure not otherwise permitted under this definition,
incurred on and after such date, up to the aggregate amount for all such
Non-Credit Party Exposure, when aggregated with Indebtedness permitted to be
incurred pursuant to Section 5.8(g) hereof, not to exceed Ten Million Dollars
($10,000,000) at any time outstanding; provided that all net increases in
Foreign Trade Balances by a Credit Party with a Foreign Subsidiary in excess of
the amount of such Foreign Trade Balance as of the Closing Date shall constitute
investments for purposes of this subpart (d).
“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as
(a) the Company making the investment is a Credit Party; and (b) the aggregate
amount of all such investments of all Companies does not exceed, at any time, an
aggregate amount of One Hundred Thousand Dollars ($100,000).
“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.
“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered to Lender by a Borrower or Guarantor of
Payment, as applicable, with respect to the Pledged Securities, on or after the
Closing Date, as any of the foregoing may from time to time be amended, restated
or otherwise modified.
“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Borrower or a Subsidiary of a Borrower, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall only include up to sixty-five percent (65%) of the shares of
voting capital stock or other voting equity interest of any first-tier Foreign
Subsidiary and shall not include any Foreign Subsidiary other than a first-tier
Foreign Subsidiary. Schedule 2 hereto lists, as of the Closing Date, all of the
Pledged Securities.

 

20



--------------------------------------------------------------------------------



 



“Prime Rate” means the interest rate established from time to time by Lender as
Lender’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Lender for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
“Proceeds” means (a) proceeds, as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Lender
to Proceeds specifically set forth herein or indicated in any financing
statement shall never constitute an express or implied authorization on the part
of Lender to a Company’s sale, exchange, collection or other disposition of any
or all of the Collateral.
“Regularly Scheduled Payment Date” means the first day of each calendar month.
“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, reasonable legal expenses, judgments, suits and disbursements)
(a) incurred by, imposed upon or asserted against, Lender in any attempt by
Lender to (i) enforce this Agreement or any other Loan Document or obtain,
preserve, perfect or enforce any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) maintain, insure, audit, collect, preserve, repossess or
dispose of any of the collateral securing the Obligations or any part thereof,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such collateral; or (b) incidental or related
to (a) above, including, without limitation, interest thereupon from the date
incurred, imposed or asserted until paid at the Default Rate.
“Related Writing” means each Loan Document, each Borrowing Base Certificate and
any other assignment, mortgage, security agreement, guaranty agreement,
subordination agreement, financial statement, audit report or other writing
furnished by any Credit Party, or any of its officers, to Lender pursuant to or
otherwise in connection with this Agreement.
“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
“Reserve” or “Reserves” means any amount that Lender reserves, without
duplication, pursuant to Section 2.12 hereof, against the Borrowing Base.

 

21



--------------------------------------------------------------------------------



 



“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in Cleveland, Ohio, in respect of Eurocurrency Liabilities. The
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.
“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness or any of the Senior Notes, or (c) any amount paid by such Company
in respect of any management, consulting or other similar arrangement with any
equity holder (other than a Company) of a Company or Affiliate.
“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.
“Revolving Credit Commitment” means the obligation hereunder of Lender, during
the Commitment Period, to make Revolving Loans and to issue Letters of Credit,
up to an aggregate principal amount outstanding at any time equal to the lesser
of (a) the Borrowing Base, or (b) the Total Commitment Amount.
“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, and (b) the Letter of
Credit Exposure.
“Revolving Credit Note” means the Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4 hereof.
“Revolving Loan” means a Loan made to Borrowers by Lender in accordance with
Section 2.2(a) hereof.
“Security Account” means a commercial Deposit Account maintained with Lender,
without liability by Lender to pay interest thereon, as described in
Section 7.2(e) hereof.
“Security Agreement” means each Security Agreement executed and delivered to
Lender by a Guarantor of Payment, dated as of the Closing Date, and any other
Security Agreement executed after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.
“Security Documents” means each Security Agreement, each Pledge Agreement, each
Intellectual Property Security Agreement, each Landlord’s Waiver, each U.C.C.
Financing Statement or similar filing as to a jurisdiction located outside of
the United States of America filed in connection herewith or perfecting any
interest created in any of the foregoing documents, and any other document
pursuant to which any Lien is granted by a Company to Lender, as security for
the Obligations, or any part thereof, and each other agreement executed or
provided to Lender in connection with any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

 

22



--------------------------------------------------------------------------------



 



“Senior Notes” means the eight and three-fourths percent (83/4 %) Senior Notes
due 2014 of Hawk issued pursuant to the Senior Note Indenture, including, but
not limited to any Exchange Notes, as defined in the Senior Note Indenture,
issued thereunder.
“Senior Note Documents” means each Senior Note, the Senior Note Indenture, and
each other instrument and agreement executed in connection therewith.
“Senior Note Indenture” means that certain Indenture, dated as of November 1,
2004, among Hawk, as Issuer, the Guarantors named therein, as Guarantors, and
HSBC Bank USA, National Association, as Trustee as the same may be further
amended, supplemented, replaced or otherwise modified from time to time.
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.
“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance satisfactory to Lender) in favor of the prior payment in
full of the Obligations.
“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
Hawk.
“Subsidiary Borrower” means a Borrower other than Hawk.
“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

 

23



--------------------------------------------------------------------------------



 



“Total Commitment Amount” means Thirty Million Dollars ($30,000,000), as such
amount may be reduced pursuant to Section 2.8(f) hereof.
“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.
“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).
Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.
Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.
Section 1.4. Confirmation of Recitals. Borrowers and Lender hereby confirm the
statements set forth in the recitals of this Agreement.
ARTICLE II. AMOUNT AND TERMS OF CREDIT
Section 2.1. Amount and Nature of Credit. Subject to the terms and conditions of
this Agreement, Lender shall make Loans to Borrowers, and issue Letters of
Credit at the request of Borrowers, in such aggregate amount as Borrowers shall
request pursuant to the Commitment; provided that in no event shall the
Revolving Credit Exposure be in excess of the Revolving Credit Commitment. The
Loans may be made as Revolving Loans as described in Section 2.2(a) hereof, and
Letters of Credit may be issued in accordance with Section 2.2(b) hereof.

 

24



--------------------------------------------------------------------------------



 



Section 2.2. Revolving Credit.
(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, Lender shall make a Revolving Loan or Revolving
Loans to Borrowers in such amount or amounts as Administrative Borrower, through
an Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure. Borrowers shall have the option, subject to the terms and
conditions set forth herein, to borrow Revolving Loans, maturing on the last day
of the Commitment Period, by means of any combination of Base Rate Loans, or
Eurodollar Loans. Subject to the provisions of this Agreement, Borrowers shall
be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the same
in whole or in part and re-borrow Revolving Loans hereunder at any time and from
time to time during the Commitment Period.
(b) Letters of Credit.
(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, Lender shall issue such Letters of Credit for the account of
a Borrower, as Administrative Borrower may from time to time request.
Administrative Borrower shall not request any Letter of Credit (and Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment.
(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Lender by an Authorized Officer not later than 11:00 A.M. (Eastern
time) three Business Days prior to the date of the proposed issuance of the
Letter of Credit. Each such request shall be in a form acceptable to Lender and
shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the appropriate Borrower
shall execute and deliver to Lender an appropriate application and agreement,
being in the standard form of Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by Lender.
(iii) Commercial Documentary Letters of Credit. With respect to each Letter of
Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, Borrowers agree to pay to Lender issuance, amendment, renewal,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are generally charged by Lender under its fee schedule as in effect from
time to time.
(iv) Standby Letters of Credit. With respect to each Letter of Credit that shall
be a standby letter of credit and the drafts thereunder, if any, Borrowers agree
to (A) pay to Lender a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on the last day
of each March, June, September and December, at a rate per annum equal to three
hundred fifty (350.00) basis points, multiplied by the face amount of such
Letter of Credit; and (B) pay to Lender, such other issuance, amendment,
negotiation, draw, acceptance, telex, courier, postage and similar transactional
fees as are customarily charged by Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

 

25



--------------------------------------------------------------------------------



 



(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, unless the amount drawn is reimbursed by Borrowers within
one Business Day of the date of the drawing of such Letter of Credit, the amount
outstanding thereunder shall be deemed to be a Revolving Loan to Borrowers,
subject to the provisions of Sections 2.2(a) and 2.5 hereof, and shall be
evidenced by the Revolving Credit Note. Each such Revolving Loan shall be deemed
to be a Base Rate Loan unless otherwise requested by and available to Borrowers
hereunder. Lender is hereby authorized to record on its records relating to the
Revolving Credit Note the amounts paid and not reimbursed on the Letters of
Credit.
Section 2.3. Interest.
(a) Revolving Loans.
(i) Base Rate Loan. Borrowers shall pay interest on the unpaid principal amount
of a Base Rate Loan outstanding from time to time from the date thereof until
paid at the Derived Base Rate from time to time in effect. Interest on such Base
Rate Loan shall be payable, commencing July 1, 2009, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.
(ii) Eurodollar Loans. Borrowers shall pay interest on the unpaid principal
amount of each Eurodollar Loan outstanding from time to time, fixed in advance
on the first day of the Interest Period applicable thereto through the last day
of the Interest Period applicable thereto, at the Derived Eurodollar Rate.
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that if an Interest Period
shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).
(b) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate.

 

26



--------------------------------------------------------------------------------



 



(c) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Administrative Borrower for distribution to Borrowers, as
appropriate. In determining whether the interest contracted for, charged, or
received by Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.
Section 2.4. Evidence of Indebtedness. The obligation of Borrowers to repay the
Revolving Loans and to pay interest thereon shall be evidenced by a Revolving
Credit Note of Borrowers.
Section 2.5. Notice of Credit Event; Funding of Loans.
(a) Notice of Credit Event. Administrative Borrower, through an Authorized
Officer, shall provide to Lender a Notice of Loan prior to (i) 11:00 A.M.
(Eastern time) on the proposed date of borrowing or conversion of any Base Rate
Loan, and (ii) 11:00 A.M. (Eastern time) three Business Days prior to the
proposed date of borrowing, conversion or continuation of any Eurodollar Loan.
Borrowers shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.
(b) Conversion of Loans. At the request of Administrative Borrower to Lender,
subject to the notice and other provisions of this Section 2.5, Lender shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto.
(c) Minimum Amount for Eurodollar Loans. Each request for a Eurodollar Loan
shall be in an amount of not less than Five Hundred Thousand Dollars ($500,000),
increased by increments of Five Hundred Thousand Dollars ($500,000).
(d) Interest Periods. Administrative Borrower shall not request that Eurodollar
Loans be outstanding for more than six different Interest Periods at the same
time.
Section 2.6. Payment on Loans and Other Obligations.
(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
(b) Payments to Lender. All payments of principal, interest and commitment and
other fees shall be made to Lender in Dollars in immediately available funds.
Lender shall record (i) any principal, interest or other payment, and (ii) the
principal amounts of Base Rate Loans and Eurodollar Loans and all prepayments
thereof and the applicable dates, including Interest Periods, with respect
thereto, by such method as Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of Borrowers
under this Agreement or any Note. The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of Lender shall be rebuttably
presumptive evidence with respect to such information, including the amounts of
principal, interest and fees owing to Lender.

 

27



--------------------------------------------------------------------------------



 



(c) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.
Section 2.7. Prepayment.
(a) Right to Prepay. Borrowers shall have the right at any time or from time to
time to prepay all or any part of the principal amount of the Loans then
outstanding, as designated by Borrowers. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment, any amount
payable under Article III hereof with respect to the amount being prepaid and
any early termination fee payable under Section 2.8(d) hereof. Prepayments of
Base Rate Loans shall be without any premium or penalty, other than any
prepayment fees, penalties or other charges that may be contained in any Hedge
Agreement.
(b) Notice of Prepayment. Administrative Borrower shall give Lender notice of
prepayment of a Base Rate Loan by no later than 11:00 A.M. (Eastern time) on the
Business Day on which such prepayment is to be made and written notice of the
prepayment of any Eurodollar Loan not later than 1:00 P.M. (Eastern time) three
Business Days before the Business Day on which such prepayment is to be made.
(c) Minimum Amount. Each prepayment of a Eurodollar Loan shall be in the
principal amount of not less than Five Hundred Thousand Dollars ($500,000),
except in the case of a mandatory payment pursuant to Section 2.10 or
Article III hereof.
Section 2.8. Commitment and Other Fees; Reduction of Commitment.
(a) Commitment Fees.
(i) Generally. Borrowers shall pay to Lender, as a consideration for the
Revolving Credit Commitment, a commitment fee from the Closing Date to and
including the last day of the Commitment Period, payable monthly, at a rate per
annum equal to (A) one-half percent (1/2 %), multiplied by (1) the average daily
Total Commitment Amount in effect during such month, minus (2) the average daily
Revolving Credit Exposure during such month. The commitment fees shall be
payable in arrears, on July 1, 2009 and continuing on each Regularly Scheduled
Payment Date thereafter, and on the last day of the Commitment Period.

 

28



--------------------------------------------------------------------------------



 



(ii) Special Commitment Fee. Commencing with the fiscal quarter of Hawk ending
March 31, 2010 and thereafter, if the average daily Key Deposit Account balance
during any fiscal quarter of Hawk shall be less than Ten Million Dollars
($10,000,000), Borrowers shall pay to Lender, as a consideration for the
Revolving Credit Commitment, a special commitment fee, payable quarterly, at a
rate per annum equal to (A) one-quarter percent (1/4 %), multiplied by (1) the
average daily Total Commitment Amount in effect during such quarter, minus
(2) the average daily Revolving Credit Exposure during such quarter. The special
commitment fee, if any, shall be payable in arrears, on May 1, 2010 and
continuing on the first day of August, November, February and May thereafter,
and on the last day of the Commitment Period.
(b) Administration Fee. Borrowers shall pay to Lender, (i) on the Closing Date
an administrative fee in the amount of Seven Thousand Five Hundred Dollars
($7,500), and (ii) on each anniversary of the Closing Date, an administrative
fee in the amount of Fifteen Thousand Dollars ($15,000).
(c) Collateral Audit and Appraisal Fees. Borrowers shall reimburse Lender for
all reasonable out-of-pocket expenses relating to any collateral assessment,
that may be conducted from time to time by or on behalf of Lender, the scope and
frequency of which shall be in Lender’s sole discretion, provided that, absent
an Event of Default, Borrowers need not reimburse Lender (i) for more than four
(4) collateral field audits during a calendar year, or (ii) one Inventory
Appraisal during a calendar year.
(d) Early Termination Fee. If Borrowers terminate or reduce in whole the
Revolving Credit Commitment (the “Early Termination Event”), then Borrowers
shall pay to Lender an early termination fee in an amount equal to:
(i) if the Early Termination Event shall occur on or prior to the first
anniversary of the Closing Date, one percent (1%) of the average of the Total
Commitment Amount as in effect on the last day of each calendar month from the
Closing Date to the date of the Early Termination Event; or
(B) if the Early Termination Event shall occur after the first anniversary of
the Closing Date but on or prior to the second anniversary of the Closing Date,
one-half percent (1/2%) of the average of the Total Commitment Amount as in
effect on the last day of each of the twelve calendar months immediately
preceding the date of the Early Termination Event;
provided that, if the Commitment is terminated pursuant to a refinancing from
Lender (or an affiliate of Lender), then the early termination fees set forth in
this subpart (d) shall not be applicable.
(e) Authorization to Debit Account. Borrowers hereby agree that Lender has the
right to debit from any Deposit Account of one or more Borrowers, amounts owing
to Lender by any Borrower under this Agreement and the Loan Documents for
payment of fees and expenses incurred in connection therewith.

 

29



--------------------------------------------------------------------------------



 



(f) Optional Reduction of Revolving Credit Commitment. Borrowers may at any time
and from time to time permanently reduce in whole or in part the Total
Commitment Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving Lender not fewer than five (5) Business Days’ (or thirty
(30) days if the Total Commitment Amount is to be reduced or terminated in its
entirety) written notice of such reduction, provided that any such partial
reduction shall be in an amount of not less than One Million Dollars
($1,000,000), increased in increments of One Hundred Thousand Dollars
($100,000). After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Total Commitment Amount as so reduced. If
Borrowers reduce in whole the Commitment, on the effective date of such
reduction (Borrowers having prepaid in full the unpaid principal balance, if
any, of the Loans, together with all interest (if any), early termination fees
as set forth in subsection (e) above (if any), and commitment and other fees
accrued and unpaid with respect thereto, and provided that no Letter of Credit
Exposure shall exist), all of the Notes shall be marked “Canceled” and delivered
to Borrowers. Any partial reduction in the Total Commitment Amount shall be
effective during the remainder of the Commitment Period.
Section 2.9. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.
Section 2.10. Mandatory Payments.
(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.
(b) Application of Mandatory Payments. Unless otherwise designated by Borrowers,
each prepayment pursuant to Section 2.7(a) hereof shall be applied in the
following order (i) first, to outstanding Base Rate Loans, and (ii) second, to
outstanding Eurodollar Loans, provided that if the outstanding principal amount
of any Eurodollar Loan shall be reduced to an amount less than the minimum
amount set forth in Section 2.5(c) hereof as a result of such prepayment, then
such Eurodollar Loan shall be converted into a Base Rate Loan on the date of
such prepayment. Any prepayment of a Eurodollar Loan pursuant to this
Section 2.10 shall be subject to the prepayment provisions set forth in
Article III hereof.

 

30



--------------------------------------------------------------------------------



 



Section 2.11. Liability of Borrowers.
(a) Joint and Several Liability. Each Borrower hereby authorizes Administrative
Borrower or any other Borrower to request Loans or Letters of Credit hereunder.
Each Borrower acknowledges and agrees that Lender is entering into this
Agreement at the request of each Borrower and with the understanding that each
Borrower is and shall remain fully liable, jointly and severally, for payment in
full of the Obligations and any other amount payable under this Agreement and
the other Loan Documents. Each Borrower agrees that it is receiving or will
receive a direct pecuniary benefit for each Loan made or Letter of Credit issued
hereunder.
(b) Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints Administrative Borrower as the borrowing agent and attorney-in-fact for
all Borrowers, which appointment shall remain in full force and effect unless
and until Lender shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes Administrative Borrower to (i) provide Lender with all
notices with respect to Loans and Letters of Credit obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement,
(ii) take such action as Administrative Borrower deems appropriate on its behalf
to obtain Loans and Letters of Credit, and (iii) exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the handling of the Collateral of Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
shall not incur liability to any Borrower as a result hereof. Each Borrower
expects to derive benefit, directly or indirectly, from the handling of the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group.
(c) Maximum Liability of Each Subsidiary Borrower. Anything in this Agreement or
any other Loan Document to the contrary notwithstanding, in no event shall the
maximum liability of any Subsidiary Borrower exceed the maximum amount that
(after giving effect to the incurring of the obligations hereunder and to any
rights to contribution of such Subsidiary Borrower from other Affiliates of such
Subsidiary Borrower) would not render the rights to payment of Lender hereunder
void, voidable or avoidable under any applicable fraudulent transfer law.
(d) Waivers of Each Borrower. In the event that any obligation of any Borrower
under this Agreement is deemed to be an agreement by such Borrower to answer for
the debt or default of another Credit Party or as an hypothecation of property
as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition. Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by Lender of any additional security of
another Credit Party for the obligations secured hereby, or the alteration or
release in any manner of any security of another Credit Party now or hereafter
held in connection with the Obligations, and consents that Lender and any other
Credit Party may deal with each other in connection with such obligations or
otherwise, or alter any contracts now or hereafter existing between them, in any
manner whatsoever, including without limitation the renewal, extension,
acceleration or changes in time for payment of any such obligations or in the
terms or conditions of any security held. Lender is hereby expressly given the
right, at Lender’s option, to proceed in the enforcement of any of the
Obligations independently of any other remedy or security they may at any time
hold in connection with such obligations secured and it shall not be necessary
for Lender to proceed upon or against or exhaust any other security or remedy
before proceeding to enforce Lender’s rights against such Borrower. Each
Borrower further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Lender by any other Credit Party until payment in full of the Obligations and
termination of the Commitment.

 

31



--------------------------------------------------------------------------------



 



Section 2.12. Establishment of Reserves. Lender shall have the right, from time
to time, in the good faith exercise of its reasonable credit judgment
(consistent with the asset-based nature of this credit), to establish Reserves
in such amounts and with respect to such matters as Lender deems necessary or
appropriate, and to increase or decrease such Reserves. In exercising such
reasonable credit judgment, Lender may take into account factors which (a) will
or could reasonably be expected to adversely affect the value of any Collateral,
the enforceability or priority of the Liens of Lender or the amount that Lender
would be likely to receive in the liquidation of such Collateral, or (b) may
demonstrate that any collateral report or financial information concerning
Borrowers is incomplete, inaccurate or misleading in any material respect. In
exercising such reasonable credit judgment, Reserves may be established against
anticipated obligations, contingencies or conditions affecting the Companies,
including, without limitation, (i) tax liabilities and other obligations owing
to Governmental Authorities, (ii) asserted litigation liabilities,
(iii) anticipated remediation for compliance with Environmental Laws, and
(iv) obligations owing to any lessor of real property, any warehouseman or any
mortgagor on third-party mortgaged sites. Reserves may also be established with
respect to the dilution of accounts receivable, as a result of Inventory
Appraisals and other results of field examinations.
Section 2.13. Record of Advances; Application of Collections.
(a) Maintenance of Record of Advances. Lender shall maintain records in respect
of Borrowers that shall reflect (i) the aggregate outstanding principal amount
of Revolving Loans and accrued interest, (ii) the unreimbursed Letter of Credit
drawings, and (iii) all other Obligations that shall have become payable
hereunder (the “Advance Record”). Each entry by Lender in the Advance Record
shall be, to the extent permitted by applicable law and absent manifest error,
prima facie evidence of the data entered. Such entries by Lender shall not be a
condition to Borrowers’ obligation to repay the Obligations.
(b) Charges, Credits and Reports. Borrowers hereby authorize Lender to charge
the Advance Record with all Revolving Loans and all other Obligations under this
Agreement or any other Loan Document. The Advance Record will be credited in
accordance with the provisions of this Agreement with all payments received by
Lender directly from Borrowers or any other Credit Party or otherwise for the
account of Borrowers or any other Credit Party pursuant to this Agreement.
Lender shall send Administrative Borrower monthly statements in accordance with
Lender’s standard procedures. Any and all such periodic or other statements or
reconciliations of the Advance Record shall be final, binding and conclusive
upon Borrowers and the other Credit Party in all respects, absent manifest
error, unless Lender receives specific written objection thereto from
Administrative Borrower within forty-five (45) Business Days after such
statements or reconciliation shall have been sent to Administrative Borrower.

 

32



--------------------------------------------------------------------------------



 



(c) Application of Specific Payments. Except for the crediting to the Advance
Record of Collections deposited to the Cash Collateral Account as provided
below, Borrowers shall make all other payments to be made by Borrowers under
this Agreement with respect to the Obligations not later than 2:00 P.M. (Eastern
time) on the day when due, without setoff, counterclaim, defense or deduction of
any kind. Payments received after 2:00 P.M. (Eastern time) shall be deemed to
have been received on the next Business Day. Prior to the occurrence of an Event
of Default, Borrowers may specify to Lender the Obligations to which such
payment is to be applied. If Borrowers do not specify an application for such
payment or if an Event of Default has occurred, Lender shall apply such payment
in its discretion.
(d) Crediting of Collections. For the purpose of calculating interest on the
Obligations and determining the aggregate amount of Loans outstanding, the
amount of the Revolving Credit Exposure and the availability for additional
Revolving Loans and Letters of Credit, all Collections shall be credited to the
account of Borrowers (as reflected in the Advance Record) on the next Business
Day after the Business Day on which Lender has received notice of the deposit of
the proceeds of such Collections into the Cash Collateral Account (including
automated clearinghouse and federal wire transfers); provided that
(i) immediately available funds shall be applied on the same Business Day, and
(ii) any funds transferred from the Cash Collateral Account to the Operating
Account prior to the Cash Dominion Event shall not be credited to the account of
Borrowers pursuant to this subsection (d). Any Collections credited to the
account of Borrowers shall be as follows: (A) first to any costs and expenses
due under this Agreement, (B) second to Base Rate Loans, and (C) third to
Eurodollar Loans. From time to time, upon advance written notice to
Administrative Borrower, Lender may adopt such additional or modified
regulations and procedures as Lender may deem reasonable and appropriate with
respect to the operation of the Cash Collateral Account and not substantially
inconsistent with the terms of this Agreement.
(e) Application of Deposits in Cash Collateral Account. Prior to the Cash
Dominion Event, deposits of Collections to the Cash Collateral Account shall be
sent to the Operating Account on a daily basis. On and after the Cash Dominion
Event, deposits of Collections to the Cash Collateral Account shall be credited
to the Advance Record of Borrowers in accordance with subsection (d) above, and
thereby reduce the Revolving Credit Exposure (other than in respect of the
undrawn amount of any Letter of Credit outstanding) as Lender may choose, in its
sole discretion; provided that, prior to the occurrence of an Event of Default,
Lender will use reasonable efforts to avoid applications of payments that would
cause prepayment of a Eurodollar Loan prior to the expiration of the applicable
Interest Period. Upon payment in full of the Obligations and the termination of
the Commitment, deposits of Collections to the Cash Collateral Account shall be
credited by Lender as directed by Administrative Borrower.

 

33



--------------------------------------------------------------------------------



 



ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS;
INCREASED CAPITAL; TAXES
Section 3.1. Requirements of Law.
(a) If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
(A) shall subject Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Loan made by it, or change the
basis of taxation of payments to Lender in respect thereof (except for Taxes and
Excluded Taxes which are governed by Section 3.2 hereof);
(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Lender that is
not otherwise included in the determination of the Eurodollar Rate; or
(C) shall impose on Lender any other condition;
and the result of any of the foregoing is to increase the cost to Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Borrowers shall pay to Lender, promptly after
receipt of a written request therefor, any additional amounts necessary to
compensate Lender for such increased cost or reduced amount receivable. If
Lender becomes entitled to claim any additional amounts pursuant to this
subsection (a), Lender shall promptly notify Administrative Borrower of the
event by reason of which it has become so entitled.
(b) If Lender shall have determined that, after the Closing Date, the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof by a Governmental Authority or compliance
by Lender or any corporation controlling Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of Lender or such
corporation with respect to capital adequacy), then from time to time, upon
submission by Lender to Administrative Borrower of a written request therefor
(which shall include the method for calculating such amount), Borrowers shall
promptly pay or cause to be paid to Lender such additional amount or amounts as
will compensate Lender for such reduction.

 

34



--------------------------------------------------------------------------------



 



(c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by Lender to Administrative Borrower shall be conclusive
absent manifest error. In determining any such additional amounts, Lender may
use any method of averaging and attribution that it (in its sole discretion)
shall deem applicable. The obligations of Borrowers pursuant to this Section 3.1
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
Section 3.2. Taxes.
(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to Lender hereunder, the amounts so payable to
Lender shall be increased to the extent necessary to yield to Lender (after
deducting, withholding and payment of all Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
the Loan Documents.
(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter,
Administrative Borrower shall send to Lender a certified copy of an original
official receipt received by such Credit Party showing payment thereof or other
evidence of payment reasonably acceptable to Lender. If such Credit Party shall
fail to pay any Taxes or Other Taxes when due to the appropriate Governmental
Authority or fails to remit to Lender the required receipts or other required
documentary evidence, such Credit Party and Borrowers shall indemnify Lender on
demand for any incremental Taxes or Other Taxes paid or payable by Lender as a
result of any such failure.
(c) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.
Section 3.3. Funding Losses. Borrowers agree to indemnify Lender, promptly after
receipt of a written request therefor, and to hold Lender harmless from, any
loss or expense that Lender may sustain or incur as a consequence of (a) default
by a Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after such Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by a Borrower in
making any prepayment of or conversion from Eurodollar Loans after such Borrower
has given a notice thereof in accordance with the provisions of this Agreement,
(c) the making of a prepayment of a Eurodollar Loan on a day that is not the
last day of an Interest Period applicable thereto or (d) any conversion of a
Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
determined by Lender) that would have accrued to Lender on such amount by
placing such amount on deposit for a comparable period with leading banks in the
appropriate London interbank market, along with any administration fee charged
by Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to Administrative Borrower by Lender shall be conclusive absent
manifest error. The obligations of Borrowers pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

35



--------------------------------------------------------------------------------



 



Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.
(a) If Lender shall determine (which determination shall, upon notice thereof to
Administrative Borrower, be conclusive and binding on Borrowers) that, after the
Closing Date, (i) the introduction of or any change in or in the interpretation
of any law makes it unlawful, or (ii) any Governmental Authority asserts that it
is unlawful, for Lender to make or continue any Loan as, or to convert (if
permitted pursuant to this Agreement) any Loan into, a Eurodollar Loan, the
obligations of Lender to make, continue or convert any such Eurodollar Loan
shall, upon such determination, be suspended until Lender shall notify
Administrative Borrower that the circumstances causing such suspension no longer
exist, and all outstanding Eurodollar Loans payable to Lender shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.
(b) If Lender determines that for any reason adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to Lender of funding such Loan, Lender
will promptly so notify Administrative Borrower. Thereafter, the obligation of
Lender to make or maintain such Eurodollar Loan shall be suspended until Lender
revokes such notice. Upon receipt of such notice, Administrative Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.
Section 3.5. Funding. Lender may, but shall not be required to, make Eurodollar
Loans hereunder with funds obtained outside the United States.
ARTICLE IV. CONDITIONS PRECEDENT
Section 4.1. Conditions to Each Credit Event. The obligation of Lender to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:
(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

 

36



--------------------------------------------------------------------------------



 



(b) Administrative Borrower shall have submitted a Notice of Loan (or with
respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;
(c) if, after giving effect to such Credit Event, the Revolving Credit
Availability would be less than the Minimum Threshold Amount, then the Fixed
Charge Coverage Ratio as of the most recently completed fiscal quarter of Hawk
shall be no less than 1.00 to 1.00, as evidenced by a Compliance Certificate or
other certificate in form and substance satisfactory to Lender;
(d) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and
(e) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.
Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c), (d) and (e) above.
Section 4.2. Conditions to the First Credit Event. Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of Lender to participate in the first Credit Event is subject to
Borrowers satisfying each of the following conditions prior to or concurrently
with such Credit Event:
(a) Note. Borrowers shall have executed and delivered to Lender the Revolving
Credit Note.
(b) Pledge Agreements. Each Borrower that has a Subsidiary and each Domestic
Subsidiary that has a Foreign Subsidiary shall have (i) executed and delivered
to Lender, a Pledge Agreement, in form and substance satisfactory to Lender,
with respect to the Pledged Securities, (ii) executed and delivered to Lender,
appropriate transfer powers for each of the Pledged Securities, (iii) delivered
to Lender, the Pledged Securities, and (iv) any other documentation (including
legal opinions from foreign counsel) reasonably required by Lender regarding the
perfection of such Pledged Securities.
(c) Intellectual Property Security Agreements. Each Credit Party that owns
federally registered intellectual property shall have executed and delivered to
Lender an Intellectual Property Security Agreement, in form and substance
satisfactory to Lender.
(d) Landlords’ Waivers and Bailees’ Waivers. Borrowers shall have delivered a
Landlord’s Waiver and a bailee’s waiver, if applicable, each in form and
substance satisfactory to Lender, for each location of a Borrower or a Guarantor
of Payment, where any of the Collateral is located, unless such location is
owned by the Credit Party that owns the collateral located there or as otherwise
set forth in Schedule 6.9 hereof.

 

37



--------------------------------------------------------------------------------



 



(e) Lien Searches. With respect to the property owned or leased by each Borrower
and Guarantor of Payment and any other property securing the Obligations,
Borrowers shall have caused to be delivered to Lender (i) the results of Uniform
Commercial Code lien searches, satisfactory to Lender; (ii) the results of
federal and state tax lien and judicial lien searches, satisfactory to Lender;
and (iii) Uniform Commercial Code termination statements reflecting termination
of all U.C.C. Financing Statements previously filed by any Person and not
expressly permitted pursuant to Section 5.9 hereof.
(f) Officer’s Certificate, Resolutions, Organizational Documents. Each Credit
Party shall have delivered to Lender an officer’s certificate (or comparable
domestic or foreign documents) certifying the names of the officers of such
Credit Party authorized to sign the Loan Documents, together with the true
signatures of such officers and certified copies of (i) the resolutions of the
board of directors or an appropriate committee thereof (or comparable domestic
or foreign documents) of such Credit Party evidencing approval of the execution
and delivery of the Loan Documents and the execution of other Related Writings
to which such Credit Party is a party, and (ii) the Organizational Documents of
such Credit Party.
(g) Good Standing Certificates. Borrowers shall have delivered to Lender a good
standing certificate for each Credit Party, issued on or about the Closing Date
by the Secretary of State in the state or states where such Credit Party is
incorporated or formed or qualified as a foreign entity.
(h) Legal Opinion. Borrowers shall have delivered to Lender an opinion of
counsel for each Credit Party, in form and substance satisfactory to Lender.
(i) Insurance Certificate. Borrowers shall have delivered to Lender evidence of
insurance on ACORD 25 and 27 or 28 form, and otherwise satisfactory to Lender,
of adequate personal property and liability insurance of each Credit Party, with
Lender listed as lender’s loss payee and additional insured.
(j) Cash Management Systems. Borrowers shall have established (i) the cash
management system, specified in Section 7.2 hereto, and executed the Master
Agreement, in form and substance satisfactory to Lender, and (ii) the Key
Deposit Account, a Cash Collateral Account, Operating Account, Controlled
Disbursement Account and Lockbox arrangement, in each case satisfactory to
Lender.
(k) Closing Fee/Legal Fees and Expenses. Borrowers shall have paid to Lender on
the Closing Date (i) a closing fee of Two Hundred Thousand Dollars ($200,000),
(ii) an administration fee (pursuant to Section 2.8(b) hereof) of Seven Thousand
Five Hundred Dollars ($7,500), and (iii) all reasonable costs and expenses of
Lender, including but not limited to all reasonable legal fees and expenses of
Lender in connection with the preparation and negotiation of the Loan Documents;
provided that Lender acknowledges that Hawk has provided to Lender a deposit of
Fifty Thousand Dollars ($50,000) that shall be applied to the foregoing amounts.

 

38



--------------------------------------------------------------------------------



 



(l) Financial Reports. Borrowers shall have delivered to Lender (i) financial
statements of Hawk for the fiscal quarter ended March 31, 2009, and (ii) audited
financial statements of Hawk for the fiscal years ended December 31, 2008,
December 31, 2007, and December 31, 2006; in each case, prepared on a
Consolidated and consolidating basis, in accordance with GAAP, and in form and
substance satisfactory to Lender.
(m) Pro-Forma Projections. Borrowers shall have delivered to Lender annual
pro-forma projections of financial statements (which report shall include
balance sheets and statements of income (loss) and cash-flow) of Hawk for the
fiscal year ending December 31, 2009, prepared on a Consolidated and
consolidating basis, in accordance with GAAP, and in form and substance
satisfactory to Lender.
(n) Revolving Credit Availability. On the Closing Date, the Revolving Credit
Availability shall be no less than Ten Million Dollars ($10,000,000); provided
that, for purposes of calculating the Revolving Credit Availability under this
Section 4.2(n), Revolving Credit Exposure shall include, without duplication,
(i) any fees and expenses due under Section 4.2(k) hereof, (ii) any accounts
payable of Borrowers with balances over sixty (60) days past due, and
(iii) Borrowers’ initial credit request under the Revolving Credit Commitment.
(o) Advertising Permission Letter. Borrowers shall have delivered to Lender an
advertising permission letter, authorizing Lender to publicize the transaction
and specifically to use the names of Borrowers in connection with “tombstone”
advertisements in one or more publications selected by Lender.
(p) Closing Certificate. Borrowers shall have delivered to Lender an officer’s
certificate certifying that, as of the Closing Date, (i) all conditions
precedent set forth in this Article IV have been satisfied, (ii) no Default or
Event of Default exists nor immediately after the first Credit Event will exist,
and (iii) each of the representations and warranties contained in Article VI
hereof are true and correct in all material respects as of the Closing Date.
(q) No Material Adverse Effect. Since December 31, 2008, no event, which has had
or could reasonably be expected to have a Material Adverse Effect, has occurred.
(r) Miscellaneous. Borrowers shall have provided to Lender such other items and
shall have satisfied such other conditions as may be reasonably required by
Lender.
Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3, Borrowers shall satisfy each of the items specified in the
subsections below:
(a) Collateral Audit. No later than thirty (30) days after the Closing Date,
Borrowers shall have delivered to Lender the results of a collateral field audit
of Borrowers, to be in form and substance satisfactory to Lender.
(b) Customer List. No later than thirty (30) days after the Closing Date,
Borrowers shall have delivered to Lender a complete list of all Account Debtors
of Borrowers, including but not limited to the name, address and contact
information of each Account Debtor, in form and detail satisfactory to Lender.

 

39



--------------------------------------------------------------------------------



 



ARTICLE V. COVENANTS
Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as may be acceptable to Lender, with provisions satisfactory to Lender
for, with respect to Credit Parties, payment of all losses thereunder to Lender
and such Credit Party as their interests may appear (with lender’s loss payable
endorsement in favor of Lender), and, if required by Lender, Borrowers shall
deposit the policies with Lender. Any such policies of insurance shall provide
for no fewer than thirty (30) days prior written notice of cancellation to
Lender. Any sums received by Lender in payment of insurance losses, returns, or
unearned premiums under the policies may, at the option of Lender, be applied
upon the Obligations whether or not the same is then due and payable, or may be
delivered to the Credit Parties for the purpose of replacing, repairing, or
restoring the insured property. Lender is hereby authorized to act as
attorney-in-fact for the Credit Parties, after the occurrence and during the
continuance of an Event of Default, in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, Lender may, at its option, provide
such insurance and Borrowers shall pay to Lender, upon demand, the cost thereof.
Should Borrowers fail to pay such sum to Lender upon demand, interest shall
accrue thereon, from the date of demand until paid in full, at the Default Rate.
Within ten days of Lender’s written request, Borrowers shall furnish to Lender
such information about the insurance of the Companies as Lender may from time to
time reasonably request, which information shall be prepared in form and detail
satisfactory to Lender and certified by a Financial Officer.
Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.

 

40



--------------------------------------------------------------------------------



 



Section 5.3. Financial Statements, Collateral Reporting and Information.
(a) Borrowing Base. Administrative Borrower shall deliver to Lender, as
frequently as Lender may request, but no less frequently than by 5:00 P.M.
(Eastern time) on the 20th day of each calendar month (or the next Business Day
if such day is not a Business Day), a Borrowing Base Certificate (for the period
ending on the last day of the month prior to the date such Borrowing Base
Certificate is submitted) prepared by a Financial Officer. Such Borrowing Base
Certificate shall be updated for all activity (sales, collections, credits and
similar information) impacting the accounts receivable of Borrowers from the
date of the immediately preceding Borrowing Base Certificate to the date of such
Borrowing Base Certificate. The amount of Eligible Inventory and Eligible
Accounts Receivable to be included on each Borrowing Base Certificate shall,
absent a request from Lender that such amounts be calculated more frequently, be
the amount that is calculated and updated monthly pursuant to subsections
(e) and (f) below.
(b) Monthly Financials. Administrative Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, monthly internal
unaudited balance sheets of Hawk as of the end of such month and statements of
income (loss), stockholders’ equity and cash flow for the month and fiscal year
to date periods and a comparison to budget or plan, each prepared on a
Consolidated and consolidating basis, in accordance with GAAP, subject to
routine year-end audit adjustments, absence of footnotes and absence of
information on discontinued operations, and in form and detail satisfactory to
Lender and certified by a Financial Officer.
(c) Quarterly Financials. Administrative Borrower shall deliver to Lender,
within forty-five (45) days after the end of each quarterly period of each
fiscal year of Hawk, balance sheets of Hawk as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the
reporting quarter and fiscal year to date periods, each prepared on a
Consolidated and consolidating basis, in accordance with GAAP, subject to
routine year-end audit adjustments and absence of footnotes, and in form and
detail satisfactory to Lender and certified by a Financial Officer; provided
that the certification contained in the Compliance Certificate shall satisfy the
certification requirement in the preceding sentence.
(d) Annual Audit Report. Administrative Borrower shall deliver to Lender, within
ninety (90) days after the end of each fiscal year of Hawk, an annual audit
report of Hawk, as of the end of such year, prepared on a Consolidated and
consolidating basis, in accordance with GAAP, and in form and detail
satisfactory to Lender and certified by an unqualified opinion of an independent
public accountant satisfactory to Lender, which report shall include balance
sheets and statements of income (loss), stockholders’ equity and cash-flow for
that period.
(e) Compliance Certificate. Administrative Borrower shall deliver to Lender,
concurrently with the delivery of the financial statements set forth in
subsections (c) and (d) above, a Compliance Certificate.
(f) Accounts Receivable Aging Report. Administrative Borrower shall deliver to
Lender an accounts receivable aging report, in form and substance satisfactory
to Lender and signed by a Financial Officer, (i) concurrently with the delivery
of the financial statements in subsection (b) above, aged by the original
invoice date of accounts receivable of Borrowers, prepared as of the last day of
the preceding month reconciled to the month-end balance sheet and month-end
Borrowing Base Certificate, together with the calculation of the current
month-end Eligible Accounts Receivable of Borrowers, (ii) upon Lender’s request,
an aging by original invoice date of all existing accounts receivable,
specifying the names, current value and dates of invoices for each Account
Debtor, and (iii) that includes any other information Lender shall reasonably
request with respect to such accounts receivable and its evaluation of such
reports.

 

41



--------------------------------------------------------------------------------



 



(g) Inventory Report. Administrative Borrower shall deliver to Lender a summary
of Inventory, in form and substance satisfactory to Lender and signed by a
Financial Officer, concurrently with the delivery of the financial statements in
subsection (b) above, based upon month-end balances reconciled to the month-end
balance sheet and the month-end Borrowing Base Certificate and accompanied by an
Inventory certification, in form and substance reasonably acceptable to Lender
and including a calculation of the Eligible Inventory of Borrowers (the
calculation of Eligible Inventory reflecting the then most recent month-end
balance). Administrative Borrower shall deliver to Lender, after the end of each
month, Inventory records, in such detail as Lender shall deem reasonably
necessary to determine the level of Eligible Inventory. The values shown on the
Inventory reports shall be at the lower of cost or market value, determined in
accordance with the usual cost accounting system of Borrowers. Administrative
Borrower shall provide such other reports with respect to the Inventory of
Borrowers as Lender may reasonably request from time to time.
(h) Accounts Payable Aging Report. Administrative Borrower shall deliver to
Lender, concurrently with the delivery of the financial statements in subsection
(b) above, in form and detail satisfactory to Lender, an aging summary of the
accounts payable of Borrowers, dated as of the last day of the preceding month.
(i) Management Reports. Administrative Borrower shall deliver to Lender,
concurrently with the delivery of the financial statements set forth in
subsections (b), (c) and (d) above, a copy of any management report, letter or
similar writing that may have been furnished to Borrowers by the independent
public accountants in respect of the systems, operations, financial condition or
properties of the Companies.
(j) Customer List. Administrative Borrower shall deliver to Lender an updated
customer list, concurrently with the delivery of any field audit report and upon
request by any field examiner of Lender, that sets forth all Account Debtors of
Borrowers, including but not limited to the name, address and contact
information of each Account Debtor, in form and detail satisfactory to Lender.
(k) Projections. Administrative Borrower shall deliver to Lender, within thirty
(30) days after the beginning of each fiscal year of Hawk, projected monthly
balance sheets, income statements, cash-flow statements and a calculation of the
projected Revolving Credit Availability for such fiscal year, all prepared on a
Consolidated basis, in accordance with GAAP and in form and detail satisfactory
to Lender.
(l) Locations of Collateral. Administrative Borrower shall deliver to Lender,
within thirty (30) days after the end of each fiscal year of Hawk, a replacement
Schedule 6.9 that sets forth each location (including third party locations)
where any Credit Party conducts business or maintains any Accounts or Inventory,
in form and substance satisfactory to Lender.

 

42



--------------------------------------------------------------------------------



 



(m) Foreign Subsidiary Loans and Investments Report. Administrative Borrower
shall deliver to Lender, concurrently with the delivery of the financial
statements set forth in subsection (b) above, in form and detail satisfactory to
Lender, an updated calculation as to the aggregate amount of loans made to and
investments made in Foreign Subsidiaries by the Credit Parties since the Closing
Date, and the aggregate amount outstanding thereof as of the most recently
completed fiscal quarter of Hawk.
(n) Financial Information of the Companies. Administrative Borrower shall
deliver to Lender, within ten days of the written request of Lender, such other
information about the financial condition, properties and operations of any
Company as Lender may from time to time reasonably request, which information
shall be submitted in form and detail satisfactory to Lender and certified by a
Financial Officer of the Company or Companies in question.
Section 5.4. Financial Records. Each Company shall at all times maintain records
and books of account that are true and complete in all material respects,
including, without limiting the generality of the foregoing, appropriate
provisions for losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon notice to such Company)
permit Lender to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof.
Section 5.5. Franchises; Change in Business.
(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.
(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date; provided that any Company may engage in any business
complementary to the general nature of the business in which the Companies are
engaged on the Closing Date.
Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. Borrowers shall furnish to Lender (a) as soon as possible and in any
event within thirty (30) days after any Company knows or has reason to know that
any Reportable Event with respect to any ERISA Plan has occurred, a statement of
a Financial Officer of such Company, setting forth details as to such Reportable
Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (b) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. Borrowers shall promptly notify Lender
of any material taxes assessed, proposed to be assessed or that Borrowers have
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of Consolidated Net Worth. As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred, such Company shall provide
Lender with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the ERISA Event and the action such
Company or another Controlled Group member proposes to take with respect
thereto. Borrowers shall, at the request of Lender, deliver or cause to be
delivered to Lender true and correct copies of any documents relating to the
ERISA Plan of any Company. Notwithstanding the foregoing, no Borrower shall be
required to report any matter under this Section 5.6 to Lender where the event
(or series of events) otherwise results, or could reasonable be expected to
result, in liabilities or claims in an aggregate amount not exceeding Five
Hundred Thousand Dollars ($500,000).

 

43



--------------------------------------------------------------------------------



 



Section 5.7. Financial Covenants.
(a) Fixed Charge Coverage Ratio. Borrowers shall not suffer or permit at any
time after an FCC Testing Event, the Fixed Charge Coverage Ratio to be less than
1.00 to 1.00; provided that, if (i) the Revolving Credit Availability shall be
equal to or greater than the Minimum Threshold Amount for a period of sixty
(60) consecutive days after the most recent FCC Testing Event, and (ii) no
Default or Event of Default shall have occurred and be continuing, then
Borrowers shall not be subject to this financial covenant unless and until the
occurrence of a subsequent FCC Testing Event.
Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:
(a) the Loans, the Letters of Credit and any other Indebtedness to Lender or any
affiliate of Lender;
(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Five Million Dollars
($5,000,000) at any time outstanding;
(c) the Indebtedness existing on the Closing Date, as set forth in Schedule 5.8
hereto (and any extension, renewal or refinancing thereof but only to the extent
that the principal amount thereof does not increase after the Closing Date;
provided that the principal amount of Indebtedness under the Senior Notes
Indenture may be increased, refinanced or replaced, under terms and pursuant to
documentation satisfactory to Lender in its reasonable discretion, to an amount
not to exceed One Hundred Ten Million Dollars ($110,000,000) in the aggregate
for all such Indebtedness);
(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

 

44



--------------------------------------------------------------------------------



 



(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
(f) Permitted Foreign Subsidiary Loans and Investments;
(g) Indebtedness of Foreign Subsidiaries in excess of Permitted Foreign
Subsidiary Loans and Investments so long as the aggregate amount of such
Indebtedness, when aggregated with Permitted Foreign Subsidiary Loan and
Investments incurred pursuant to subpart (e) of the definition of Permitted
Foreign Subsidiary Loans and Investments, does not exceed Ten Million Dollars
($10,000,000) at any time outstanding;
(h) secured Indebtedness owing from Friction Products to the State of Ohio
incurred for the purchase of specific equipment, in an aggregate amount not to
exceed Seven Hundred Fifty Thousand Dollars ($750,000) during the Commitment
Period;
(i) ordinary course trade accounts payable on customer deposits;
(j) Indebtedness with respect to payments by Borrowers of insurance premiums on
an installment basis, in the ordinary course of business; or
(k) Indebtedness incurred in connection with a sale and leaseback transaction
permitted pursuant to Section 5.12(g) hereof;
(l) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Five Hundred
Thousand Dollars ($500,000) at any time outstanding.
Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:
(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;
(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Borrower or a Guarantor of Payment;

 

45



--------------------------------------------------------------------------------



 



(d) any Lien securing Indebtedness incurred to Lender or any affiliate of
Lender;
(e) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby shall not be
increased;
(f) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired.
(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;
(h) Liens with respect to the factoring of any Borrower’s Accounts owing by
Account Debtors organized outside of the United States which are insured by the
Export Import Bank of the United States, provided that (i) the Lien is confined
to the Accounts in question and (ii) any procedure which may be required for
release of Lender’s security interest in such Accounts is reasonably
satisfactory to Lender;
(i) Liens with respect to factoring of any Foreign Subsidiary’s Accounts;
(j) any deposit or cash pledges securing only workers’ compensation,
unemployment insurance or similar obligations (other than Liens arising under
ERISA) in the ordinary course of business;
(k) deposits or cash pledges securing performance of contracts, bids, tenders,
leases (other than capitalized leases), statutory obligations, surety and appeal
bonds arising in the ordinary course of business;
(l) Liens securing Indebtedness permitted to be incurred pursuant to
Section 5.8(g) hereof so long as such Liens are only on assets of the Foreign
Subsidiary that is the borrower of such Indebtedness;
(m) Liens securing Indebtedness permitted to be incurred pursuant to
Section 5.8(h) hereof so long as such Liens are only on assets being purchased
with such Indebtedness;
(n) any Lien that arises in connection with judgments or attachments, but only
so long as (i) the occurrence of such judgment or attachment does not constitute
an Event of Default under Section 8.8 hereof, (ii) the execution or other
enforcement of such Lien is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings, and
(iii) such Lien is junior in priority to the Liens of Lender securing the
Obligations from time to time outstanding; or
(o) other Liens, in addition to the Liens listed above, not incurred in
connection with the borrowing of money, securing amounts, in the aggregate for
all Companies, not to exceed Two Hundred and Fifty Thousand Dollars ($250,000)
at any time.

 

46



--------------------------------------------------------------------------------



 



No Company shall enter into any contract or agreement (other than (i) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets or (ii) any agreement with a
restriction that is not enforceable under Section 9-406, 9-407 or 9-408 of the
U.C.C.) that would prohibit Lender from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.
Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;
(iii) any investment in commercial paper that at the time of such investment is
assigned the highest quality rating in accordance with the rating systems then
employed by Moody’s, Standard & Poor’s or any equivalent foreign rating agency;
(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;
(v) loans to, investments by and guaranties of the Indebtedness of, a Company
from or by a Company so long as each such Company is a Credit Party;
(vi) any Permitted Investments or Permitted Foreign Subsidiary Loans and
Investments, so long as no Default or Event of Default shall then exist or would
result therefrom;
(vii) the Indebtedness outstanding owing to a Credit Party from another Person
existing on the Closing Date as set forth in Schedule 5.11 hereto;

 

47



--------------------------------------------------------------------------------



 



(viii) the holding of any stock that has been acquired pursuant to an
Acquisition permitted by Section 5.13 hereof or pursuant to a repurchase
permitted by Section 5.15(b) hereof; and
(ix) advances or loans to any Person so long as all such advances and loans from
all Companies aggregate not more than the maximum principal sum of Two Hundred
Fifty Thousand Dollars ($250,000) at any time outstanding.
For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.
Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:
(a) a Domestic Subsidiary (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person), or
(ii) any one or more Guarantors of Payment;
(b) a Borrower may merge with another Borrower (provided that, if Hawk is one of
such Borrowers, Hawk shall be the continuing or surviving Person);
(c) a Credit Party may sell, lease, transfer or otherwise dispose of any of its
assets to another Credit Party;
(d) a Foreign Subsidiary may merge with a Credit Party, provided that the Credit
Party shall be the continuing or surviving Person;
(e) a Foreign Subsidiary may merge with any other Foreign Subsidiary, or may
sell, lease, transfer or otherwise dispose of any of its assets to any other
Company;
(f) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in such Company’s business;
(g) a Company may enter into sale and leaseback transactions, provided that
(i) the aggregate proceeds of all such sale-leaseback transactions by all
Companies shall not exceed One Million Dollars ($1,000,000), (ii) each such sale
shall be in an amount at least equal to the fair market value thereof, and
(iii) such leaseback transaction shall be subject to and count against the
limitation set forth in Section 5.8(b) hereof;
(h) Borrowers may sell, lease or otherwise dispose of the assets or stock of
Hawk Motors, Inc. and any Foreign Subsidiaries organized in Mexico, in whole or
in part, for consideration in an amount determined to be commercially reasonable
by Hawk in the exercise of its good faith business judgment; provided that no
Default or Event of Default shall exist prior to or, after giving pro forma
effect to such sale, thereafter shall begin to exist;

 

48



--------------------------------------------------------------------------------



 



(i) Foreign Subsidiaries may sell or otherwise transfer Accounts with respect to
factoring arrangements;
(j) Borrowers may sell Accounts owing by Account Debtors organized outside of
the United States or Canada which are insured by the Export Import Bank of the
United States; provided that the documentation and any procedure which may be
required for release of Lender’s security interest in such Accounts is
reasonably satisfactory to Lender;
(k) the Companies may sell, lease or otherwise dispose of assets, not otherwise
permitted by this Section 5.12, to any Person for consideration in an amount not
less than the fair market value thereof, having an aggregate book value when
taken as a whole not exceeding One Million Dollars ($1,000,000) during any
fiscal year of Hawk, and so long as no Default or Event of Default shall exist
prior to or, after giving pro forma effect to such sale, thereafter shall begin
to exist; and
(l) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.
Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that any Company may effect an Acquisition so long as:
(a) in the case of a merger, amalgamation or other combination including a
Borrower, such Borrower shall be the surviving entity;
(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than a Borrower), a Credit Party shall be the surviving
entity;
(c) the business to be acquired shall be similar or complementary to the lines
of business of the Companies;
(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to the transaction;
(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;
(f) Borrowers shall have provided to Lender, at least twenty (20) days prior to
such Acquisition, historical financial statements of the target entity;
(g) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

 

49



--------------------------------------------------------------------------------



 



(h) the aggregate Consideration for all Acquisitions shall not exceed One
Million Dollars ($1,000,000) during the Commitment Period; provided that, if
(i) the Revolving Credit Availability, prior to and after giving effect to such
Acquisition, shall be no less than the Minimum Threshold Amount, or (ii) there
shall be no Revolving Loans outstanding prior to and after giving effect to such
Acquisition, then the Consideration given for such Acquisition shall not be
included in the calculation set forth in this subpart (h).
Section 5.14. Notice.
(a) Each Borrower shall cause a Financial Officer of such Borrower to promptly
notify Lender, in writing, whenever:
(i) a Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;
(ii) a Borrower learns of a litigation or proceeding against such Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect; or
(iii) a Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.
(b) Borrowers shall provide written notice to Lender contemporaneously with any
notice provided to, or received from, the trustee of the Senior Note Indenture
or any of the holders of the Senior Notes.
Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist:
(a) Hawk may make cash dividends with respect to its capital stock in an
aggregate amount not to exceed Five Million Dollars ($5,000,000) during any
fiscal year of Hawk;
(b) Hawk may repurchase its capital stock in an aggregate amount not to exceed
Thirty Million Dollars ($30,000,000) during the Commitment Period; and
(c) Hawk may repurchase Senior Notes in an aggregate amount not to exceed Thirty
Million Dollars ($30,000,000) during the Commitment Period.

 

50



--------------------------------------------------------------------------------



 



Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all material Environmental Laws including,
without limitation, all Environmental Laws in jurisdictions in which such
Company owns or operates a facility or site, arranges for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts for transport any
hazardous substances, solid waste or other wastes or holds any interest in real
property or otherwise. Each Company shall furnish to Lender, promptly after
receipt thereof, a copy of any material notice such Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company. No Company shall allow the material release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person or otherwise. Each Borrower shall
defend, indemnify and hold Lender harmless against all costs, expenses, claims,
damages, penalties and liabilities of every kind or nature whatsoever (including
reasonable attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.
Section 5.17. Affiliate Transactions. Except as set forth in Schedule 5.17
hereto, no Company shall, directly or indirectly, enter into or permit to exist
any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party or a Foreign Subsidiary) on terms
that shall be less favorable to such Company than those that might be obtained
at the time in a transaction with a Person that is not an Affiliate; provided
that the foregoing shall not prohibit the payment of customary and reasonable
directors’ fees to directors who are not employees of a Company or an Affiliate.
Section 5.18. Use of Proceeds. Borrowers’ use of the proceeds of the Loans shall
be for working capital and other general corporate purposes of Borrowers and
their Subsidiaries, for the refinancing of existing Indebtedness and for
Acquisitions.
Section 5.19. Corporate Names and Locations of Collateral. No Company shall
change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, Administrative Borrower shall have provided
Lender with at least thirty (30) days prior written notice thereof.
Administrative Borrower shall promptly notify Lender of (a) any change in any
location where any Credit Party’s Inventory is maintained in the United States,
and any new locations where any Credit Party’s Inventory is to be maintained in
the United States; (b) any change in the location of the office where any Credit
Party’s records pertaining to its Accounts are kept; (c) the location of any new
places of business and the changing or closing of any of its existing places of
business; and (d) any change in the location of any Credit Party’s chief
executive office. In the event of any of the foregoing or if deemed appropriate
by Lender, Lender is hereby authorized to file new U.C.C. Financing Statements
describing the Collateral and otherwise in form and substance sufficient for
recordation wherever necessary or appropriate, as determined in Lender’s sole
discretion, to perfect or continue perfected Lender’s security interest in the
Collateral. Borrowers shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such U.C.C. Financing Statements
and security interests and shall promptly reimburse Lender therefor if Lender
pays the same. Such amounts shall be Related Expenses hereunder.

 

51



--------------------------------------------------------------------------------



 



Section 5.20. Lease Rentals. The Companies shall not pay or commit themselves to
pay lease rentals on Operating Leases, for all Companies, in excess of the
aggregate amount of Five Million Dollars ($5,000,000) during any fiscal year of
Hawk, commencing with the current fiscal year.
Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.
(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to Lender, a Guaranty of Payment of all of
the Obligations and a Security Agreement, such agreements to be in form and
substance acceptable to Lender, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Lender.
(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of a
Borrower or a Domestic Subsidiary, Administrative Borrower shall deliver to
Lender all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement executed by the
appropriate Credit Party; provided that no Company shall be required to pledge
more than sixty-five percent (65%) of the outstanding voting shares or other
voting ownership interest of any Foreign Subsidiary.
(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to Lender, on or after the Closing Date, Lender shall
at all times, in the discretion of Lender, have the right to perfect, at
Borrowers’ cost, payable upon request therefor (including, without limitation,
any foreign counsel, or foreign notary, filing, registration or similar, fees,
costs or expenses), its security interest in such shares in the respective
foreign jurisdiction.
Section 5.22. Collateral. Each Borrower shall:
(a) during regular business hours with reasonable notice, allow Lender by or
through any of its officers, agents, employees, attorneys or accountants to
(i) examine, inspect and make extracts from such Borrower’s books and other
records, including, without limitation, the tax returns of such Borrower,
(ii) arrange for verification of such Borrower’s Accounts, under reasonable
procedures, directly with Account Debtors or by other methods, (iii) examine and
inspect such Borrower’s Inventory and Equipment, wherever located, and
(iv) conduct Inventory Appraisals;
(b) promptly furnish to Lender upon request (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Borrower’s Accounts (including, without
limitation, computer printouts or typewritten reports listing the mailing
addresses of all present Account Debtors), and (ii) any other writings and
information as Lender may request;

 

52



--------------------------------------------------------------------------------



 



(c) promptly notify Lender in writing upon the creation of any Accounts with
respect to which the Account Debtor is the United States of America or any other
Governmental Authority, or any business that is located in a foreign country;
(d) promptly notify Lender in writing upon the creation by any Credit Party of a
Deposit Account not listed on Schedule 6.19 hereto and provide for the execution
of a Control Agreement with respect thereto, if required by Lender;
(e) promptly notify Lender in writing whenever the Inventory of a Credit Party
is located at a location of a third party (other than another Company) that is
not listed on Schedule 6.9 hereto and cause to be executed any Landlord’s
Waiver, bailee’s waiver, consignee’s waiver or similar document or notice that
may be requested by Lender;
(f) promptly notify Lender in writing of any information that Borrowers have
with respect to the Collateral that could reasonably be determined to materially
and adversely affect the value thereof or the rights of Lender with respect
thereto;
(g) maintain such Borrower’s Equipment in operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved;
(h) deliver to Lender all certificated Investment Property owned by a Credit
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Lender, or in the event such Investment Property is in
the possession of a securities intermediary or credited to a securities account,
execute with the related securities intermediary an investment property control
agreement over such securities account in favor of Lender, in form and substance
satisfactory to Lender;
(i) provide to Lender, on a quarterly basis (as necessary), a list of any
patents, trademarks or copyrights that have been federally registered by a
Borrower or Domestic Subsidiary during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and
(j) upon request of Lender, promptly take such action and promptly make,
execute, and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Lender may from time to time deem
necessary or appropriate, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement or so as to completely vest in and
ensure to Lender its rights hereunder and in or to the Collateral.

 

53



--------------------------------------------------------------------------------



 



Each Borrower hereby authorizes Lender to file U.C.C. Financing Statements with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory of any Borrower,
such Borrower shall, upon request of Lender, (i) execute and deliver to Lender a
short form security agreement, as may be acceptable to Lender, and (ii) deliver
such certificate or application to Lender and cause the interest of Lender to be
properly noted thereon. Each Borrower hereby authorizes Lender or Lender’s
designated agent (but without obligation by Lender to do so) to incur Related
Expenses (whether prior to, upon, or subsequent to any Default or Event of
Default), and Borrowers shall promptly repay, reimburse, and indemnify Lender
for any and all Related Expenses. If any Borrower fails to keep and maintain its
Equipment in good operating condition, ordinary wear and tear excepted, Lender
may (but shall not be required to) so maintain or repair all or any part of such
Borrower’s Equipment and the cost thereof shall be a Related Expense. All
Related Expenses are payable to Lender upon demand therefor; Lender may, at its
option, debit Related Expenses directly to any Deposit Account of a Company
located at Lender or the Revolving Loans.
Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. Borrowers shall provide Lender with prompt written notice
with respect to any real or personal property (other than in the ordinary course
of business and excluding Accounts, Inventory and General Intangibles, and other
property acquired in the ordinary course of business) acquired by any Credit
Party subsequent to the Closing Date. In addition to any other right that Lender
may have pursuant to this Agreement or otherwise, upon written request of
Lender, whenever made, Borrowers shall, and shall cause each Guarantor of
Payment to grant to Lender as additional security for the Obligations, a first
Lien on any personal property of each Borrower and Guarantor of Payment (other
than for Equipment), including, without limitation, such property acquired
subsequent to the Closing Date, in which Lender does not have a first priority
Lien. Borrowers agree, within ten (10) days after the date of such written
request, to secure all of the Obligations by delivering to Lender security
agreements, intellectual property security agreements, pledge agreements or
other documents, instruments or agreements or such thereof as Lender may
require. Borrowers shall pay all recordation, legal and other expenses in
connection therewith.
Section 5.24. Restrictive Agreements. Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower, or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

 

54



--------------------------------------------------------------------------------



 



Section 5.25. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement evidencing Indebtedness in excess of Two Million Five Hundred Thousand
Dollars ($2,500,000) (other than (a) the provisions of the Senior Notes
Indenture as in effect on the Closing Date (other that any provisions of the
Senior Notes Indenture amended, restated or otherwise modified after the Closing
Date), or (b) the secured credit facility of S.K. Wellman S.p.A. with Unione
Banche Italiance in the aggregate amount of Two Million Three Hundred Thousand
Euros (€2,300,000) but only so long as such indebtedness is not guaranteed by
any Credit Party), wherein the covenants, representations and agreements
contained therein shall be more restrictive than the covenants, representations
and agreements set forth herein, then the Companies shall immediately be bound
hereunder (without further action) by such more restrictive covenants,
representations and agreements with the same force and effect as if such
covenants, representations and agreements were written herein. In addition to
the foregoing, Borrowers shall provide prompt written notice to Lender of the
creation or existence of any Material Indebtedness Agreement evidencing
Indebtedness in excess of Two Million Five Hundred Thousand Dollars ($2,500,000)
that has such more restrictive provisions, and shall, within fifteen (15) days
thereafter (if requested by Lender), execute and deliver to Lender an amendment
to this Agreement that incorporates such more restrictive provisions, with such
amendment to be in form and substance satisfactory to Lender.
Section 5.26. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Senior Note Document or any other Material Indebtedness
Agreement unless such Company shall also be a Guarantor of Payment under this
Agreement prior to or concurrently therewith.
Section 5.27. Fiscal Year of Borrowers. No Borrower shall change the date of its
fiscal year-end without the prior written consent of Lender. As of the Closing
Date, the fiscal year end of each Borrower is December 31 of each year.
Section 5.28. Banking Relationship. Until payment in full of the Obligations,
each Borrower shall maintain its primary banking and depository relationship
with Lender.
Section 5.29. Deposit Balances. Borrowers shall maintain a daily balance of at
least Fifteen Million Dollars ($15,000,000) in the Key Deposit Account at all
times during the period from the Closing Date through December 31, 2009.
Section 5.30. Change in Control in Material Indebtedness Agreement. No Borrower
shall permit any “change in control” provision or other term of similar import
to exist in any Material Indebtedness Agreement evidencing or entered into in
connection with any Indebtedness of any Company or the Companies equal to or in
excess of Two Million Five Hundred Thousand Dollars ($2,500,000) that, if such a
“change of control” shall occur would not also cause a Change in Control under
the terms of this Agreement.
Section 5.31. Further Assurances. Borrowers shall, promptly upon request by
Lender, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as Lender may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents.

 

55



--------------------------------------------------------------------------------



 



ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of a Borrower (and
identified any Dormant Subsidiary) and each Person that is an owner of a
Borrower’s equity, its state (or jurisdiction) of formation, its relationship to
a Borrower, including the percentage of each class of stock (or other equity
interest) owned by a Company or the percentage of stock (or other equity
interest) of a Borrower owned by it, each Person that owns the stock or other
equity interest of each Company, the location of its chief executive office and
its principal place of business. Each Borrower, directly or indirectly, owns all
of the equity interests of each of its Subsidiaries (excluding directors’
qualifying shares and, in the case of Foreign Subsidiaries, other nominal
amounts of shares held by a Person other than a Company).
Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of
directors, an appropriate committee thereof or other governing body, as
applicable, and are the valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms.
The execution, delivery and performance of the Loan Documents by such Credit
Party does not conflict with, result in a breach in any of the provisions of,
constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 hereof) upon any assets or property of any
Company under the provisions of, such Company’s Organizational Documents or any
material agreement to which any Company is a party.
Section 6.3. Compliance with Laws and Contracts. Each Company:
(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;
(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

 

56



--------------------------------------------------------------------------------



 



(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;
(d) has ensured that no Person who owns a controlling interest in or otherwise
controls a Company is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;
(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and
(f) is in compliance with the Patriot Act.
Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal that
could reasonably be expected to have a Material Adverse Effect, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound, and (c) no grievances, disputes, or controversies outstanding
with any union or other organization of the employees of any Company, or threats
of work stoppage, strike, or pending demands for collective bargaining, that
could reasonably be expected to have a Material Adverse Effect.
Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. As of the Closing Date, the
Credit Parties own the real property listed on Schedule 6.5 hereto.
Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. Upon the
filing of the U.C.C. Financing Statements and taking such other actions
necessary to perfect its Lien against Collateral of the corresponding type as
authorized hereunder, Lender has a valid and enforceable first Lien on the
Collateral. No Company has entered into any contract or agreement (other than
(i) a contract or agreement entered into in connection with the purchase or
lease of fixed assets that prohibits Liens on such fixed assets or (ii) any
agreement with a restriction that is not enforceable under Section 9-406, 9-407
or 9-408 of the U.C.C.) that exists on or after the Closing Date that would
prohibit Lender from acquiring a Lien on, or a collateral assignment of, any of
the property or assets of any Credit Party.

 

57



--------------------------------------------------------------------------------



 



Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein. The provision for taxes on the
books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.
Section 6.8. Environmental Laws. Each Company is in material compliance with all
material Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of each Company, threatened, against
any Company, any real property in which any Company holds or has held an
interest or any past or present operation of any Company. No material release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in material violation of any Environmental Law. As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.
Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto.
Schedule 6.9 hereto further specifies whether each location, as of the Closing
Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit Party
from a third party, and, if leased by a Company from a third party, if a
Landlord’s Waiver has been requested.
Section 6.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted; provided
that Borrowers are aware of the general poor economic conditions in effect on
the Closing Date.

 

58



--------------------------------------------------------------------------------



 



Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described “remedial amendment period”; and (e) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan, the “accumulated benefit obligation” of Controlled
Group members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets. Any failure with
respect to this Section 6.11 shall not be deemed to be a violation of this
provision unless such failure has had or could reasonably be expected to result
in liabilities or claims against one or more Borrowers or Controlled Group
members in an aggregate amount of Five Hundred Thousand Dollars ($500,000) or
more.
Section 6.12. Consents or Approvals. Except for the filings of U.C.C. Financing
Statements by Lender necessary to perfect Lender’s security interests, no
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or any other Person is required to be obtained
or completed by any Borrower in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.
Section 6.13. Solvency. Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to Lender. No Borrower is insolvent as defined in any
applicable state or federal statute, nor will any Borrower be rendered insolvent
by the execution and delivery of the Loan Documents to Lender. No Borrower is
engaged or about to engage in any business or transaction for which the assets
retained by it are or will be an unreasonably small amount of capital, taking
into consideration the obligations to Lender incurred hereunder. No Borrower
intends to, nor does it believe that it will, incur debts beyond its ability to
pay such debts as they mature.

 

59



--------------------------------------------------------------------------------



 



Section 6.14. Financial Statements. The Consolidated financial statements of
Hawk, for the fiscal year ended December 31, 2008 and the unaudited Consolidated
financial statements of Hawk for the month ended March 31, 2009, furnished to
Lender, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
material change in any Company’s accounting procedures. Projections delivered by
Hawk to Lender pursuant to Sections 4.2(m) and 5.3(k) hereof were prepared in
good faith and were based upon assumptions that Hawk believed to be reasonable
(as of the dates the projections were prepared). No facts are known to the
executive officers of Hawk at the date hereof that, if reflected in the
projections, would have or would be reasonably expected to materially and
adversely affect the projected assets, liabilities results of operations or cash
flows reflected therein.
Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.
Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party that, in each case as to subsection (a), (b), (c), (d), (e), (f) or
(g) above, if violated, breached, or terminated for any reason, would have or
would be reasonably expected to have a Material Adverse Effect.
Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business free of any known
material restrictions. Schedule 6.17 hereto sets forth all federally registered
patents, trademarks, copyrights, service marks and material license agreements,
owned by or to which each Credit Party is a party, as of the Closing Date.
Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Credit Parties on
the Closing Date, setting forth in detail the amount and type of such insurance.

 

60



--------------------------------------------------------------------------------



 



Section 6.19. Deposit Accounts. Schedule 6.19 hereto lists all banks and other
financial institutions at which any Credit Party maintains deposit or other
accounts as of the Closing Date, and Schedule 6.19 hereto correctly identifies
the name, address and telephone number of each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.
Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrowers, there is no known fact
that any Company has not disclosed to Lender that has or is likely to have a
Material Adverse Effect.
Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.
Section 6.22. Senior Note Documents. No “default” or “event of default” (as
defined in any Senior Note Document), or event with which the passage of time or
the giving of notice, or both, would cause a default or event of default exists,
nor will exist immediately after the granting of any Loan or the issuance of any
Letter of Credit under this Agreement.
Section 6.23. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
ARTICLE VII. SECURITY
Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Obligations, each
Borrower hereby grants to Lender, a security interest in the Collateral.

 

61



--------------------------------------------------------------------------------



 



Section 7.2. Cash Management System. Borrowers shall establish and maintain,
until the payment in full of the Obligations and the termination of the
Commitment, the cash management systems described below:
(a) Lockbox. On or before the Closing Date, Borrowers shall (i) establish a
lockbox arrangement with Lender (the “Lockbox”), which shall be governed by the
Master Agreement, and, within ten days after the Closing Date, shall request in
writing and otherwise take such reasonable steps to ensure that all Account
Debtors forward all Collections directly to the Lockbox (if Borrowers neglect or
refuse to notify any Account Debtor to remit all such Collections to the
Lockbox, Lender shall be entitled to make such notification), (ii) hold in trust
for Lender, all checks, cash and other items of payment received by Borrowers,
and (iii) not commingle any Collections with any other funds or property of
Borrowers, but will hold such funds separate and apart in trust and as fiduciary
for Lender until deposit is made into the Cash Collateral Account.
(b) Cash Collateral Account. On or before the Closing Date, Borrowers shall have
established a Cash Collateral Account with Lender. All Collections from sales of
Inventory or from Account Debtors sent to the Lockbox shall be deposited
directly on a daily basis, and in any event no later than the first Business Day
after the date of receipt thereof, into the Cash Collateral Account in the
identical form in which such Collections were made (except for any necessary
endorsements) whether by cash or check. All amounts deposited in the Cash
Collateral Account from the Lockbox or any other source shall be the under the
sole and exclusive control of Lender. Borrowers shall have no interest in or
control over such funds; provided that, prior to the Cash Dominion Event, Lender
shall transfer funds from the Cash Collateral Account to the Operating Account
or an account otherwise identified by Administrative Borrower in writing and
agreed to in writing by Lender, on a daily basis. The Cash Collateral Account
shall not be subject to any deduction, set off, banker’s lien or any other right
in favor of any Person other than Lender.
(c) Operating Account. Administrative Borrower shall maintain, in its name, an
Operating Account with Lender, into which Lender shall, from time to time,
deposit proceeds of the Revolving Loans made to Borrowers for use by the
Companies in accordance with the provisions of Section 5.18 hereof. Unless
otherwise agreed by Lender and Borrowers, any Revolving Loan requested by
Administrative Borrower and made under this Agreement shall be deposited into
the Operating Account. On and after the Cash Dominion Event, Administrative
Borrower shall not accumulate or maintain cash in the Operating Account or
payroll or other such accounts, as of any date of determination, in excess of
checks outstanding against the Controlled Disbursement Account (or Controlled
Disbursement Accounts) and other deposit accounts approved by Lender (such as
medical benefit accounts, flexible spending accounts and automated clearing
house accounts) as of that date, and amounts necessary to meet minimum balance
requirements.
(d) Controlled Disbursement Account. Borrowers shall maintain, in the name of
Administrative Borrower, a Controlled Disbursement Account with Lender.
Borrowers may maintain more than one Controlled Disbursement Account. Borrowers
shall base their requests for Revolving Loans on, among other things, the daily
balance of the Controlled Disbursement Account (or Controlled Disbursement
Accounts). On and after the Cash Dominion Event, Borrowers shall not, and shall
not cause or permit any Company, to maintain cash in any Controlled Disbursement
Account, as of any date of determination, in excess of checks outstanding
against such account as of that date, and amounts necessary to meet minimum
balance requirements.

 

62



--------------------------------------------------------------------------------



 



(e) Lockbox and Security Accounts. The Lockbox established pursuant to the
Lockbox agreement and the Cash Collateral Account, the Operating Account and the
Controlled Disbursement Accounts shall be Security Accounts, with all cash,
checks and other similar items of payment in such accounts securing payment of
the Obligations.
(f) Costs of Collection. All reasonable costs of collection of the Accounts of
Borrowers, including out-of-pocket expenses, administrative and record keeping
costs, reasonable attorneys’ fees, and all service charges and costs related to
the establishment and maintenance of the Security Accounts shall be the sole
responsibility of Borrowers, whether the same are incurred by Lender or
Borrowers. Borrowers hereby indemnify and hold Lender harmless from and against
any loss or damage with respect to any deposits made in the Security Accounts
which are dishonored or returned for any reason. If any deposits are dishonored
or returned unpaid for any reason, Lender, in its sole discretion, may charge
the amount thereof against the Cash Collateral Account or any other Security
Account or other Deposit Account of Borrowers. Lender shall not be liable for
any loss or damage resulting from any error, omission, failure or negligence on
the part of Lender, except losses or damages resulting from Lender’s gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.
(g) Return of Funds and Other Property of the Companies. Upon the payment in
full of the Obligations (other than continuing indemnification obligations) and
the termination of the Commitment hereunder, (i) Lender’s security interests and
other rights in funds in the Security Accounts shall terminate, (ii) all rights
to such funds shall revert to Borrowers, as applicable, and (iii) Lender will,
at Borrowers’ expense, take such steps as Administrative Borrower may reasonably
request to evidence the termination of such security interests and to effect the
return to Borrowers of such funds or any other property of the Companies,
including but not limited to the return of any pledged stock certificates and
related stock powers executed for Lender’s benefit.
(h) Attorney-in-Fact to Endorse Documents. Lender, or Lender’s designated agent,
is hereby constituted and appointed attorney-in-fact for each Borrower with
authority and power to endorse any and all instruments, documents, and chattel
paper upon the failure of such Borrower to do so. Such authority and power,
being coupled with an interest, shall be (i) irrevocable until all of the
Obligations are paid, (ii) exercisable by Lender at any time and without any
request upon Borrowers by Lender to so endorse, and (iii) exercisable in the
name of Lender or any Borrower. Each Borrower hereby waives presentment, demand,
notice of dishonor, protest, notice of protest, and any and all other similar
notices with respect thereto, regardless of the form of any endorsement thereof.
Lender shall not be bound or obligated to take any action to preserve any rights
therein against prior parties thereto.

 

63



--------------------------------------------------------------------------------



 



Section 7.3. Collections and Receipt of Proceeds by Lender. Each Borrower hereby
constitutes and appoints Lender, or Lender’s designated agent, as such
Borrower’s attorney-in-fact to exercise, at any time, all or any of the
following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Obligations:
(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Lender or such Borrower, any and all of such Borrower’s
cash, instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrowers hereby waive presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Lender shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;
(b) to transmit to Account Debtors, on any or all of such Borrower’s Accounts,
after the occurrence of an Event of Default, notice of assignment to Lender
thereof and security interest of Lender therein, and to request from such
Account Debtors at any time, in the name of Lender or such Borrower, information
concerning such Borrower’s Accounts and the amounts owing thereon;
(c) after the occurrence of an Event of Default, to transmit to purchasers of
any or all of such Borrower’s Inventory, notice of Lender’s security interest
therein, and to request from such purchasers at any time, in the name of Lender
or such Borrower, information concerning such Borrower’s Inventory and the
amounts owing thereon by such purchasers;
(d) after the occurrence of an Event of Default, to notify and require Account
Debtors on such Borrower’s Accounts and purchasers of such Borrower’s Inventory
to make payment of their indebtedness directly to Lender;
(e) after the occurrence of an Event of Default, to enter into or assent to such
amendment, compromise, extension, release or other modification of any kind of,
or substitution for, the Accounts, or any thereof, as Lender, in its sole
discretion, may deem to be advisable;
(f) after the occurrence of an Event of Default, to enforce the Accounts or any
thereof, or any other Collateral, by suit or otherwise, to maintain any such
suit or other proceeding in the name of Lender or one or more Borrowers, and to
withdraw any such suit or other proceeding. Borrowers agree to lend every
assistance requested by Lender in respect of the foregoing, all at no cost or
expense to Lender and including, without limitation, the furnishing of such
witnesses and of such records and other writings as Lender may require in
connection with making legal proof of any Account. Borrowers agree to reimburse
Lender in full for all court costs and reasonable attorneys’ fees and every
other cost, expense or liability, if any, incurred or paid by Lender in
connection with the foregoing, which obligation of Borrowers shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate;
(g) to take or bring, in the name of Lender or such Borrower, all steps,
actions, suits, or proceedings deemed by Lender necessary or desirable to effect
the receipt, enforcement, and collection of the Collateral; and

 

64



--------------------------------------------------------------------------------



 



(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into such
Borrower’s Cash Collateral Account or, at the option of Lender, to apply them as
a payment against the Loans or any other Obligations in accordance with this
Agreement.
Section 7.4. Use of Inventory. Until the exercise by Lender of its rights under
Article IX hereof, each Borrower may (a) retain possession of and use its
Inventory in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business; and (c) use and consume
any raw materials or supplies, the use and consumption of which are necessary in
order to carry on such Borrower’s business.
ARTICLE VIII. EVENTS OF DEFAULT
Each of the following shall constitute an Event of Default hereunder:
Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three (3) days Business Days thereafter,
or (b) the principal of any Loan or any obligation under any Letter of Credit
shall not be paid in full when due and payable.
Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7 (Financial Covenants), 5.8 (Borrowing), 5.9 (Liens), 5.11
(Investments, Loans and Guaranties), 5.12 (Merger and Sale of Assets), 5.13
(Acquisitions), 5.15 (Restricted Payments), 5.20 (Lease Rentals), 5.25 (Other
Covenants and Provisions), 5.26 (Guaranty Under Material Indebtedness Agreement)
or 5.29 (Deposit Balances) hereof.
Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Lender that the specified Default is to be remedied.
Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Lender or any other
holder of any Note, shall be false or erroneous in any material respect when
made or deemed to have been made.
Section 8.5. Cross Default.
(a) If any Company shall default in the payment of principal or interest due and
owing under any Material Indebtedness Agreement, beyond any period of grace
provided with respect thereto or in the performance or observance of any other
agreement, term or condition contained in any agreement under which such
obligation is created, if the effect of such default is to allow the
acceleration of the maturity of such Indebtedness or to permit the holder
thereof to cause such Indebtedness to become due prior to its stated maturity.

 

65



--------------------------------------------------------------------------------



 



(b) If an “event of default”, a “default” or an event with which the passage of
time or the giving of notice, or both, would cause a default or event of default
(other than defaults that have been cured within applicable grace periods or
have otherwise been waived) shall occur under any of the Senior Note Documents.
Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
Lender determines could have a Material Adverse Effect, or has otherwise
resulted, or could reasonably be expected to result in, liabilities or claims
against any Borrower or any Controlled Group member in an amount exceeding Five
Hundred Thousand Dollars ($500,000), or (b) results in a Lien on any of the
assets of any Company.
Section 8.7. Change in Control. If any Change in Control shall occur.
Section 8.8. Judgments. There is entered against any Company a final judgment or
order for the payment of money by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that the aggregate of all such judgments
for all such Companies, shall exceed Five Hundred Thousand Dollars ($500,000)
(less any amount that will be covered by the proceeds of insurance and is not
subject to dispute by the insurance provider).
Section 8.9. Material Adverse Change. There shall have occurred any condition or
event that Lender determines has or is reasonably likely to have a Material
Adverse Effect.
Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of Lender, shall be determined to be (a) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and Borrowers have or the appropriate Credit Party has failed to
promptly execute appropriate documents to correct such matters, or
(b) unperfected as to Collateral in an aggregate amount in excess of Two Hundred
Fifty Thousand Dollars ($250,000).
Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of Lender, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Lender the
benefits purported to be created thereby.

 

66



--------------------------------------------------------------------------------



 



Section 8.12. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due, (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim
trustee, liquidator; agent or other similar official of all or a substantial
part of its assets or of such Company; (e) be adjudicated a debtor or insolvent
or have entered against it an order for relief under the Bankruptcy Code, or
under any other bankruptcy insolvency, liquidation, winding-up, corporate or
similar statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be; (f) file a voluntary petition under the
Bankruptcy Code or seek relief under any bankruptcy or insolvency or analogous
law in any jurisdiction outside of the United States, or file a proposal or
notice of intention to file such a petition; (g) have an involuntary proceeding
filed against it and the same shall not be controverted within ten (10) days, or
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case; (h) file a petition, an answer, an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities (taking into account prospective and contingent
liabilities), or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.
ARTICLE IX. REMEDIES UPON DEFAULT
Notwithstanding any contrary provision or inference herein or elsewhere:
Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall
occur, Lender shall have the right, in its discretion, to give written notice to
Borrowers to:
(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligation of Lender to make any further Loan or to
issue any Letter of Credit immediately shall be terminated; and/or
(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.

 

67



--------------------------------------------------------------------------------



 



Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.12 hereof shall occur:
(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and Lender thereafter shall not be under any obligation
to grant any further Loan or to issue any Letter of Credit; and
(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by each Borrower.
Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrowers shall immediately
deposit with Lender, as security for the obligations of Borrowers to reimburse
Lender for any then outstanding Letters of Credit, cash equal to the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. Lender is
hereby authorized, at its option, to deduct any and all such amounts from any
deposit balances then owing by Lender (or any affiliate of Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of Borrowers to reimburse Lender for any then outstanding Letters of
Credit.
Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, Lender shall have the right
at any time to set off against, and to appropriate and apply toward the payment
of, any and all of the Obligations then owing by any Borrower to Lender, whether
or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by Lender
(including, without limitation, by branches and agencies or any affiliate of
Lender, wherever located) to or for the credit or account of any Borrower or
Guarantor of Payment, all without notice to or demand upon any Borrower or any
other Person, all such notices and demands being hereby expressly waived by each
Borrower.

 

68



--------------------------------------------------------------------------------



 



Section 9.5. Collateral. Lender shall at all times have the rights and remedies
of a secured party under the U.C.C., in addition to the rights and remedies of a
secured party provided elsewhere within this Agreement, in any other Related
Writing, or otherwise provided in law or equity. Upon the occurrence of an Event
of Default and at all times thereafter, Lender may require Borrowers to assemble
the Collateral, which each Borrower agrees to do, and make it available to
Lender at a reasonably convenient place to be designated by Lender. Lender may,
with or without notice to or demand upon such Borrower and with or without the
aid of legal process, make use of such force as may be necessary to enter any
premises where the Collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to such Borrower. After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Borrower personally or any
other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as Lender may deem advisable, Lender, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time. No prior notice need be given to any Borrower or to
any other Person in the case of any sale of Collateral that Lender determines to
be perishable or to be declining speedily in value or that is customarily sold
in any recognized market, but in any other case Lender shall give Borrowers not
fewer than ten days’ prior notice of either the time and place of any public
sale of the Collateral or of the time after which any private sale or other
intended disposition thereof is to be made. Each Borrower waives advertisement
of any such sale and (except to the extent specifically required by the
preceding sentence) waives notice of any kind in respect of any such sale. At
any such public sale, Lender may purchase the Collateral, or any part thereof,
free from any right of redemption, all of which rights each Borrower hereby
waives and releases. After deducting all Related Expenses, and after paying all
claims, if any, secured by Liens having precedence over this Agreement, Lender
may apply the net proceeds of each such sale to or toward the payment of the
Obligations, whether or not then due, in such order and by such division as
Lender, in its sole discretion, may deem advisable. Any excess, to the extent
permitted by law, shall be paid to Borrowers, and each Borrower shall remain
liable for any deficiency. In addition, Lender shall at all times have the right
to obtain new appraisals of any Borrower or the Collateral, the cost of which
shall be paid by Borrowers.
Section 9.6. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which Lender may be entitled.
ARTICLE X. MISCELLANEOUS
Section 10.1. No Waiver; Cumulative Remedies; Relationship of Parties. No
omission or course of dealing on the part of Lender or the holder of any Note in
exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents. The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise. Nothing
contained in this Agreement and no action taken by Lender pursuant hereto shall
be deemed to constitute Borrowers and Lender a partnership, association, joint
venture or other entity. The relationship between Borrowers and Lender with
respect to the Loan Documents is and shall be solely that of debtor and
creditor, respectively, and Lender shall have no fiduciary obligation toward any
Borrower with respect to any such documents or the transactions contemplated
thereby.
Section 10.2. Amendments, Waivers and Consents. No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by all requisite parties under this Agreement and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

69



--------------------------------------------------------------------------------



 



Section 10.3. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, or if to Lender, mailed or delivered to it, addressed to the
address of Lender specified on the signature pages of this Agreement, or, as to
each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be given by
overnight delivery or first class mail with postage prepaid by registered or
certified mail, addressed as aforesaid, electronic mail or sent by facsimile
with telephonic confirmation of receipt (with respect to electronic mail and
facsimile), if received during a Business Day, otherwise the following Business
Day. All notices hereunder shall not be effective until received. For purposes
of Article II hereof, Lender shall be entitled to rely on telephonic
instructions from any person that Lender in good faith believes is an Authorized
Officer and Borrowers shall hold Lender harmless from any loss, cost or expense
resulting from any such reliance.
Section 10.4. Costs, Expenses and Taxes. Borrowers agree to pay on demand all
reasonable costs and expenses of Lender, and all Related Expenses, including but
not limited to (a) administration, travel and out-of-pocket expenses, including
but not limited to reasonable attorneys’ fees and expenses, of Lender in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (b) extraordinary expenses of Lender in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (c) the reasonable fees and out-of-pocket expenses
of special counsel for Lender, with respect to the foregoing, and of local
counsel, if any, who may be retained by said special counsel with respect
thereto. Borrowers also agree to pay on demand all Related Expenses, including
reasonable attorneys’ fees and expenses, in connection with any restructuring,
amendment, or enforcement of the Obligations, this Agreement or any Related
Writing. In addition, Borrowers shall pay any and all stamp, transfer,
documentary and other taxes, assessments, charges and fees payable or determined
to be payable in connection with the execution and delivery of the Loan
Documents, and the other instruments and documents to be delivered hereunder,
and agree to hold Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees. All obligations provided for in this Section 10.4 shall survive any
termination of this Agreement.

 

70



--------------------------------------------------------------------------------



 



Section 10.5. Indemnification. Each Borrower agrees to defend, indemnify and
hold harmless Lender (and its affiliates, officers, directors, attorneys, agents
and employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys’ fees), or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding (whether or not
Lender shall be designated a party thereto) or any other claim by any Person
relating to or arising out of the Loan Documents or any actual or proposed use
of proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that Lender shall not have the right to be
indemnified under this Section 10.5. for its own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction). All obligations
provided for in this Section 10.5. shall survive any termination of this
Agreement.
Section 10.6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.
Section 10.7. Binding Effect; Borrowers’ Assignment. This Agreement shall become
effective when it shall have been executed by each Borrower and Lender and
thereafter shall be binding upon and inure to the benefit of Borrowers and
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of Lender.
Section 10.8. Patriot Act Notice. Lender hereby notifies the Credit Parties
that, pursuant to the requirements of the Patriot Act, Lender is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow Lender, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. Each Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by Lender in order to assist Lender in maintaining
compliance with the Patriot Act.
Section 10.9. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
Section 10.10. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
Section 10.11. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

71



--------------------------------------------------------------------------------



 



Section 10.12. Confidentiality. Lender shall hold all Confidential Information
in accordance with the customary procedures of Lender for handling confidential
information of this nature, and in accordance with safe and sound banking
practices. Notwithstanding the foregoing, Lender may in any event make
disclosures of, and furnish copies of Confidential Information (a) when
reasonably required by any bona fide transferee or participant in connection
with the contemplated transfer of any Loans or Commitment or participation
therein (which information shall be provided under a notice of confidentiality);
(b) to the parent corporation or corporations of Lender (or any affiliate of any
of the foregoing), and to its respective auditors and attorneys, and any other
advisors or consultants with a need to know; and (c) as required or requested by
any Governmental Authority or representative thereof, or pursuant to legal
process, provided, that, unless specifically prohibited by applicable law or
court order, Lender, as applicable, shall notify the chief financial officer of
Administrative Borrower of any request by any Governmental Authority or
representative thereof (other than any such request in connection with an
examination of the financial condition of Lender by such Governmental
Authority), and of any other request pursuant to legal process, for disclosure
of any such non-public information prior to disclosure of such Confidential
Information. Notwithstanding anything contained herein to the contrary, Lender,
Borrowers and their Affiliates may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated hereby and by the other Loan Documents and materials of any kind
(including opinions or other tax analyses) that are provided to Lender,
Borrowers or their Affiliates relating to such tax treatment and tax structure;
it being understood that this authorization is retroactively effective to the
commencement of the first discussions between or among any of the parties
regarding the transactions contemplated hereby and by the other Loan Documents.
In no event shall Lender be obligated or required to return any materials
furnished by or on behalf of any Company. Each Borrower hereby agrees that the
failure of Lender to comply with the provisions of this Section 10.12 shall not
relieve any Borrower of any of the obligations to Lender under this Agreement
and the other Loan Documents.
Section 10.13. Governing Law; Submission to Jurisdiction.
(a) Governing Law. This Agreement, each of the Notes and any Related Writing
shall be governed by and construed in accordance with the laws of the State of
Ohio and the respective rights and obligations of Borrowers and Lender shall be
governed by Ohio law, without regard to principles of conflicts of laws.
(b) Submission to Jurisdiction. Each Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing, and each Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Each Borrower, on
behalf of itself and its Subsidiaries, hereby irrevocably waives, to the fullest
extent permitted by law, any objection it may now or hereafter have to the
laying of venue in any action or proceeding in any such court as well as any
right it may now or hereafter have to remove such action or proceeding, once
commenced, to another court on the grounds of FORUM NON CONVENIENS or otherwise.
Each Borrower agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

72



--------------------------------------------------------------------------------



 



[Remainder of page left intentionally blank]
11450100.15

 

73



--------------------------------------------------------------------------------



 



Section 10.14. JURY TRIAL WAIVER. EACH BORROWER AND LENDER, TO THE EXTENT
PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS
AND LENDER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement in Cleveland, Ohio as of the date first set forth above.

                  Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   HAWK CORPORATION

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   FRICTION PRODUCTS CO.

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   LOGAN METAL STAMPINGS, INC.

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   S.K. WELLMAN CORP.

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    

Signature Page
1 of 2 of the Credit and Security Agreement

 

 



--------------------------------------------------------------------------------



 



                  Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   S.K. WELLMAN HOLDINGS, INC.

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   WELLMAN PRODUCTS GROUP, INC.

   
 
  Attn: Vice President — CFO   By:   /s/ Joseph J. Levanduski
 
   
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   200 Public Square, Suite 1500
Cleveland, Ohio 44114-2301   WELLMAN PRODUCTS, LLC

   
 
  Attn: Vice President — CFO   By:   Wellman Products Group, Inc., its sole
member    
 
               
 
      By:   /s/ Joseph J. Levanduski
 
Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                Address:   127 Public Square
Cleveland, Ohio 44114   KEYBANK NATIONAL ASSOCIATION

   
 
  Attention: Asset Based Lending   By:   /s/ Paul A. Taubeneck
 
   
 
          Paul A. Taubeneck
Vice President    

Signature Page
2 of 2 of the Credit and Security Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

      $30,000,000   Cleveland, Ohio     June 12, 2009

FOR VALUE RECEIVED, the undersigned, HAWK CORPORATION, a Delaware corporation,
FRICTION PRODUCTS CO., an Ohio corporation, LOGAN METAL STAMPINGS, INC., an Ohio
corporation, S.K. WELLMAN CORP., a Delaware corporation, S.K. WELLMAN HOLDINGS,
INC., a Delaware corporation, WELLMAN PRODUCTS GROUP, INC., an Ohio corporation,
and WELLMAN PRODUCTS, LLC, an Ohio limited liability company (collectively,
“Borrowers”, and individually, each a “Borrower”), jointly and severally,
promise to pay, on the last day of the Commitment Period, as defined in the
Credit Agreement (as hereinafter defined), to the order of KEYBANK NATIONAL
ASSOCIATION (“Lender”), at its main office at 127 Public Square, Cleveland, Ohio
44114, or at such other place as Lender shall designate, the principal sum of

         
THIRTY MILLION AND 00/100
    DOLLARS  

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrowers pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.
As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of June 12, 2009, between Borrowers and Lender, as the same may from time to
time be amended, restated or otherwise modified. Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.
Borrowers also promise to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.
The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrowers under this
Note.

 

E-1



--------------------------------------------------------------------------------



 



If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
This Note is the Revolving Credit Note referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of the undersigned to anticipate payments hereof,
the right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.
Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
[Remainder of page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------



 



JURY TRIAL WAIVER. EACH BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS AND LENDER, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                  HAWK CORPORATION   FRICTION PRODUCTS CO.    
 
               
By:
      By:        
 
 
 
Joseph J. Levanduski
Vice President and Chief Financial Officer      
 
Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                WELLMAN PRODUCTS GROUP, INC.   LOGAN METAL STAMPINGS, INC.    
 
               
By:
      By:        
 
               
 
  Joseph J. Levanduski
Vice President and Chief Financial Officer       Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                S.K. WELLMAN CORP.   S.K. WELLMAN HOLDINGS, INC.    
 
               
By:
      By:        
 
               
 
  Joseph J. Levanduski
Vice President and Chief Financial Officer       Joseph J. Levanduski
Vice President and Chief Financial Officer    
 
                        WELLMAN PRODUCTS, LLC    
 
               
 
      By:   Wellman Products Group, Inc., its sole member    
 
               
 
               
 
      By:        
 
               
 
          Joseph J. Levanduski
Vice President and Chief Financial Officer    

 

E-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
BORROWING BASE CERTIFICATE

 

E-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
NOTICE OF LOAN
                                        , 20____
KeyBank National Association
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Asset Based Lending
Ladies and Gentlemen:
The undersigned, HAWK CORPORATION, (“Administrative Borrower”) refers to the
Credit and Security Agreement, dated as of June 12, 2009 (“Credit Agreement”,
the terms defined therein being used herein as therein defined), among the
undersigned and KEYBANK NATIONAL ASSOCIATION, and hereby gives you notice,
pursuant to Section 2.2(b) of the Credit Agreement that Borrowers hereby request
a Loan under the Credit Agreement, and in connection therewith sets forth below
the information relating to the Loan (the “Proposed Loan”) as required by
Section 2.5 of the Credit Agreement:

  (a)  
The Borrower requesting the Proposed Loan is
                                        .
    (b)  
The Business Day of the Proposed Loan is                     , 20_____.

  (c)  
The amount of the Proposed Loan is $                    .
    (d)  
The Proposed Loan is to be a Base Rate Loan _____ / Eurodollar Loan  _____.
(Check one.)
    (e)  
If the Proposed Loan is a Eurodollar Loan, the Interest Period requested is one
month _____, two months  _____, three months _____, six months _____.
(Check one.)

The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:
(i) the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

 

E-5



--------------------------------------------------------------------------------



 



(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

            HAWK CORPORATION
      By:           Name:           Title:      

 

E-6



--------------------------------------------------------------------------------



 



         

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended                                         
THE UNDERSIGNED HEREBY CERTIFIES THAT:
(1) I am the duly elected [President] [Chief Financial Officer] [Vice-President
— Finance] of HAWK CORPORATION, a Delaware corporation (“Borrower”, and together
with FRICTION PRODUCTS CO., an Ohio corporation, LOGAN METAL STAMPINGS, INC., an
Ohio corporation, S.K. WELLMAN CORP., a Delaware corporation, S.K. WELLMAN
HOLDINGS, INC., a Delaware corporation, WELLMAN PRODUCTS GROUP, INC., an Ohio
corporation, and WELLMAN PRODUCTS, LLC, an Ohio limited liability company,
collectively, “Borrowers”);
(2) I am familiar with the terms of that certain Credit and Security Agreement,
dated as of June 12, 2009, between Borrowers and KEYBANK NATIONAL ASSOCIATION
(“Lender”) (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), and the terms of the other Loan Documents, and I have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and condition of the Companies during the accounting period
covered by the attached financial statements;
(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;
(4) The representations and warranties made by Borrowers contained in each Loan
Document are true in all material respects as though made on and as of the date
hereof, except to the extent that any thereof expressly relate to an earlier
date; and
(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Sections 5.7 and 5.20 of the Credit Agreement, and the calculations
required by Section 5.3(n) of the Credit Agreement, which calculations show
compliance with the terms thereof.
IN WITNESS WHEREOF, I have signed this certificate the  _____  day of
                    , 20  _____.

            HAWK CORPORATION
      By:           Name:           Title:        

 

E-7